                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 1 of 69


                                                                                                                1   GENE TANAKA, Bar No. 101423
                                                                                                                    gene.tanaka@bbklaw.com
                                                                                                                2   (Counsel for service)
                                                                                                                    SHAWN D. HAGERTY, Bar No. 182435
                                                                                                                3   shawn.hagerty@bbklaw.com
                                                                                                                    REBECCA ANDREWS, Bar No. 272967
                                                                                                                4   rebecca.andrews@bbklaw.com
                                                                                                                    BEST BEST & KRIEGER LLP
                                                                                                                5   2001 N. Main Street
                                                                                                                    Suite 390
                                                                                                                6   Walnut Creek, California 94596
                                                                                                                    Telephone:     (925) 977-3300
                                                                                                                7   Facsimile:     (925) 977-1870

                                                                                                                8   Attorneys for Plaintiff
                                                                                                                    COUNTY OF AMADOR
                                                                                                                9
                                                                                                               10                                         UNITED STATES DISTRICT COURT

                                                                                                               11                                         EASTERN DISTRICT OF CALIFORNIA
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12                                ROBERT T. MATSUI FEDERAL COURTHOUSE
                          ATTORNEYS AT LAW




                                                                                                               13

                                                                                                               14   COUNTY OF AMADOR, a public agency of                   Case No.
                                                                                                                    the State of California,
                                                                                                               15                                                          COMPLAINT FOR DECLARATORY
                                                                                                                                             Plaintiff,                    AND INJUNCTIVE RELIEF AND
                                                                                                               16                                                          BREACH OF CONTRACT
                                                                                                                             v.
                                                                                                               17                                                          Demand for Jury Trial
                                                                                                                    KATHLEEN ALLISON in her official capacity
                                                                                                               18   as Secretary of the California Department of           (Federal Water Pollution Control Act, 33
                                                                                                                    Corrections and Rehabilitation;                        U.S.C. § 1251 et seq.)
                                                                                                               19   PATRICK COVELLO in his official capacity
                                                                                                                    of Warden of California Department of                  Trial Date:      Not Set
                                                                                                               20   Corrections and Rehabilitation Mule Creek              Action Filed:    TBD
                                                                                                                    State Prison; and
                                                                                                               21   CALIFORNIA DEPARTMENT OF
                                                                                                                    CORRECTIONS AND REHABILITATION
                                                                                                               22
                                                                                                                                             Defendants.
                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                                                                                  COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                                         INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                         CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 2 of 69


                                                                                                                1                                              INTRODUCTION

                                                                                                                2            1.        This is a civil enforcement action brought under the citizen suit provision of the

                                                                                                                3   Federal Water Pollution Control Act, also known as the Clean Water Act. 33 U.S.C. § 1251 et

                                                                                                                4   seq.

                                                                                                                5            2.        This action arises out of the unlawful pollution of Mule Creek caused by

                                                                                                                6   discharges containing bacteria, pathogens, volatile organic compounds, heavy metals, and other

                                                                                                                7   “non-stormwater” by the California Department of Corrections and Rehabilitation (“CDCR”),

                                                                                                                8   Kathleen Allison, Secretary of CDCR and Defendant Patrick Covello, Warden of CDCR’s Mule

                                                                                                                9   Creek State Prison (collectively “Defendants”) from the Mule Creek State Prison facility
                                                                                                               10   (“Prison”).

                                                                                                               11            3.        Defendants’ discharges from the Prison violate Section 301 of the Clean Water
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   Act, 33 U.S.C. § 1311, which prohibits the discharge of pollutants to waters of the United States
                          ATTORNEYS AT LAW




                                                                                                               13   except as authorized, in part, by a National Pollutant Discharge Elimination System (“NPDES”)

                                                                                                               14   permit issued pursuant to section 402 of the Clean Water Act, 33 U.S.C. § 1342. Many of

                                                                                                               15   Defendants’ discharges from the Prison covered by this action were made without any NPDES

                                                                                                               16   permit to authorize them.

                                                                                                               17            4.        Defendants’ discharges from the Prison also violate Section 402 of the Clean

                                                                                                               18   Water Act, 33 U.S.C. § 1342, which requires discharges from the Prison’s storm drain system and

                                                                                                               19   areas of industrial activity to comply with the requirements of the State Water Resources Control
                                                                                                               20   Board’s (“State Board”) National Pollutant Discharge Elimination System Permit for Waste

                                                                                                               21   Discharge Requirements for Storm Water Discharges from Small Municipal Separate Storm

                                                                                                               22   Sewer Systems, Order 2013-0001-DWQ (“Small MS4 Permit”) and the State Board’s General

                                                                                                               23   Permit for Storm Water Discharges Associated with Industrial Activities, Order 2014-0057-

                                                                                                               24   DWQ, as amended, (“Industrial General Permit”). Many of Defendants’ discharges from the

                                                                                                               25   Prison covered by this action were not in compliance with the requirements of any NPDES permit

                                                                                                               26   that Defendants belatedly obtained related to the discharges.

                                                                                                               27            5.        Defendants’ discharges from the Prison also constitute a breach of a 1985

                                                                                                               28   agreement among CDCR, the County, the City of Ione and the Amador County Unified School
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                              -1-           INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 3 of 69


                                                                                                                1   District (“1985 Agreement”) that requires Defendants’ wastewater collection and effluent

                                                                                                                2   treatment and disposal to be conducted in accordance with governing laws and regulations.

                                                                                                                3                                                    PARTIES

                                                                                                                4            6.        Plaintiff County of Amador is a public agency and legal subdivision of the State of

                                                                                                                5   California governed, in part, by Title 3 of the California Government Code (“Plaintiff” or

                                                                                                                6   “County”).

                                                                                                                7            7.        Defendant Kathleen Allison is the Secretary of CDCR and as such has

                                                                                                                8   responsibility for Defendants’ compliance with all laws, regulations, and rules regarding the

                                                                                                                9   Prison’s operation. Cal. Gov. Code § 12838.7. Defendant Secretary of CDCR is sued in her
                                                                                                               10   official capacity.

                                                                                                               11            8.        Defendant Patrick Covello is the Warden of CDCR’s Mule Creek State Prison and
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   as such has responsibility for Defendants’ compliance with all laws, regulations, and rules
                          ATTORNEYS AT LAW




                                                                                                               13   regarding CDCR’s operations at the Prison. Cal. Penal Code § 5002(d). Defendant Warden of

                                                                                                               14   CDCR is sued in his official capacity.

                                                                                                               15            9.        Defendant California Department of Corrections and Rehabilitation is an agency

                                                                                                               16   of the State of California established pursuant to California Government Code § 12838 to

                                                                                                               17   administer and operate California prisons.

                                                                                                               18            10.       Plaintiff is ignorant of the true names and capacities of defendants sued herein as

                                                                                                               19   Does 1-5, inclusive, and therefore sues these defendants by such fictitious names. Plaintiff will
                                                                                                               20   amend this Complaint to allege their true names and capacities when these are ascertained.

                                                                                                               21   Plaintiff is informed and believes, and thereon alleges, that each of the fictitiously named

                                                                                                               22   defendants is responsible in some manner for the occurrences herein alleged, and that Plaintiff’s

                                                                                                               23   injuries as herein alleged were proximately caused by the conduct of such fictitiously named

                                                                                                               24   defendants.

                                                                                                               25            11.       Plaintiff is informed and on that basis alleges that, at all times stated in this

                                                                                                               26   pleading, each defendant was the agent, servant, or employee of each other defendant, and in

                                                                                                               27   doing the things alleged in this Complaint, was acting within the scope of said agency, servitude,

                                                                                                               28
                                                                                                                                                                                        COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                               -2-             INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                               CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 4 of 69


                                                                                                                1   or employment and with the full knowledge or subsequent ratification of his principals, masters,

                                                                                                                2   and employers.

                                                                                                                3                                        JURISDICTION AND VENUE

                                                                                                                4            12.       This lawsuit is brought pursuant to the Clean Water Act, 33 U.S.C § 1251 et seq.

                                                                                                                5   This Court has subject matter jurisdiction over the claims for relief set forth herein pursuant to 33

                                                                                                                6   U.S.C. § 1365(a) (citizen suits to enforce effluent standards or limitations under the Act), 28

                                                                                                                7   U.S.C. § 1331 (actions arising under the laws of the United States), 28 U.S.C. §§ 2201-02 (power

                                                                                                                8   to issue declaratory judgments in cases of actual controversy), 33 U.S.C. § 1365(a) (injunctive

                                                                                                                9   relief). This Court has jurisdiction over the parties and the breach of contract claim because it is
                                                                                                               10   so related to the Clean Water Act claims that it forms part of the same case or controversy under

                                                                                                               11   Article III of the United States Constitution. 28 U.S.C. § 1367 (supplemental jurisdiction).
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12            13.       The Prison is located at 4001 Highway 104, Ione, California, and the events giving
                          ATTORNEYS AT LAW




                                                                                                               13   rise to Plaintiff’s action and the violations described in this Complaint occurred, and continue to

                                                                                                               14   occur, within this judicial district. See 33 U.S.C. § 1365(a)(1).

                                                                                                               15            14.       On May 15, 2020, Plaintiff sent a letter by certified mail to Defendants. The letter

                                                                                                               16   notified Defendants of their violations of the Clean Water Act and of Plaintiff’s intention to file

                                                                                                               17   suit for such violations after sixty (60) days, as required by 40 C.F.R. § 135.2(a)(1). A copy of the

                                                                                                               18   first notice letter is attached as Exhibit A to this Complaint and is incorporated herein by this

                                                                                                               19   reference. See 33 U.S.C. § 1365(b)(1)(A).
                                                                                                               20            15.       On October 2, 2020, Plaintiff provided a second written notice of the violations set

                                                                                                               21   forth in this Complaint and of Plaintiff’s intent to file suit on these Clean Water Act claims, to

                                                                                                               22   Defendants. A copy of the second notice letter is attached as Exhibit B to this Complaint and is

                                                                                                               23   incorporated herein by this reference. See 33 U.S.C. § 1365(b)(1)(A).

                                                                                                               24            16.       Plaintiff sent the first and second notice letters (collectively “Notice”) to the State

                                                                                                               25   Board, to the Central Valley Regional Water Quality Control Board (“Regional Board”), and to

                                                                                                               26   the Environmental Protection Agency (“EPA”) Headquarters, Pacific Southwest Region 9, as

                                                                                                               27   identified on Exhibits A and B, as required by Section 505(b) of the Clean Water Act, 33 U.S.C.

                                                                                                               28   § 1365(b)(1)(A).
                                                                                                                                                                                       COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                               -3-            INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                              CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 5 of 69


                                                                                                                1            17.       More than sixty (60) days has elapsed since service of Plaintiff’s Notice, as

                                                                                                                2   required by the Clean Water Act. 33 U.S.C. § 1365(b)(1)(A).

                                                                                                                3            18.       Plaintiff is informed and believes that neither the EPA nor the State or Regional

                                                                                                                4   Boards have commenced or is diligently prosecuting a civil or criminal action in a court of the

                                                                                                                5   United States or a State to require Defendants to address the violations alleged by Plaintiff in this

                                                                                                                6   Complaint. Id. § 1365(b)(1)(B).

                                                                                                                7            19.       This action is not barred by any prior administrative penalty under Section 309(g)

                                                                                                                8   of the Clean Water Act, 33 U.S.C. § 1319(g).

                                                                                                                9            20.       Venue properly lies in this judicial district under 28 U.S.C. § 1391(b)(1) because a
                                                                                                               10   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial

                                                                                                               11   district, and under Clean Water Act section 505(c)(1), 33 U.S.C. § 1365(c)(1), because the
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   sources of the violations at issue are located within this judicial district.
                          ATTORNEYS AT LAW




                                                                                                               13            21.       Plaintiff seeks relief from Defendants’ violations of the procedural and substantive

                                                                                                               14   requirements of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a).

                                                                                                               15            22.       Defendants have operated, and continue to operate, the Prison in violation of the

                                                                                                               16   Clean Water Act and in breach of the 1985 Agreement by: discharging pollutants to waters of the

                                                                                                               17   United States without an NPDES permit; discharging pollutants to waters of the United States in

                                                                                                               18   violation of the Small MS4 Permit; and discharging pollutants to waters of the United States in

                                                                                                               19   violation of the Industrial General Permit.
                                                                                                               20            23.       Plaintiff has been and continues to be injured by Defendants’ violations of the

                                                                                                               21   Clean Water Act and breach of the 1985 Agreement. Defendants’ actions have impacted tourism

                                                                                                               22   and the County’s tax base, which is affected by tourism. Plaintiff has incurred costs to investigate

                                                                                                               23   the source of pollution and to clean up areas affected by Defendants’ illegal actions. Within its

                                                                                                               24   jurisdictional boundaries, Plaintiff provides storm water drainage and flood control services.

                                                                                                               25   Plaintiff’s provision of storm water drainage and flood control services is governed, in part, by

                                                                                                               26   the Small MS4 Permit. Defendants’ illegal discharges harm Plaintiff by interfering with

                                                                                                               27   Plaintiff’s obligations under the Small MS4 Permit. As a direct and proximate result of

                                                                                                               28   Defendants’ actions, Plaintiff has been damaged by the failure of Defendants to comply with laws
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             -4-            INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 6 of 69


                                                                                                                1   governing the collection, treatment and disposal of wastewater as required by the 1985

                                                                                                                2   Agreement. The relief sought herein will redress the harms to Plaintiff caused by Defendants’

                                                                                                                3   activities.

                                                                                                                4            24.       Plaintiff seeks declaratory and injunctive relief to end the unlawful acts and

                                                                                                                5   omissions of Defendants that continue to cause irreparable damage to water quality. Plaintiff also

                                                                                                                6   seeks recovery of reasonable costs of suit, including attorney, witness, expert, and consultant fees,

                                                                                                                7   pursuant to Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d).

                                                                                                                8                                          LEGAL BACKGROUND

                                                                                                                9            A.        Clean Water Act
                                                                                                               10            25.       In 1972, Congress enacted the Federal Water Pollution Control Act, known as the

                                                                                                               11   Clean Water Act, in order to “restore and maintain the chemical, physical, and biological integrity
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   of the Nation’s waters.” 33 U.S.C. § 1251(a).
                          ATTORNEYS AT LAW




                                                                                                               13            26.       Section 301(a) of the Clean Water Act prohibits the “discharge of any pollutant by

                                                                                                               14   a person” without a permit issued under the Act. 33 U.S.C. § 1311(a).

                                                                                                               15            27.       A “discharge of a pollutant” is the addition of any pollutant to navigable waters

                                                                                                               16   from a point source. 33 U.S.C. § 1362(12).

                                                                                                               17            28.       “Pollutant” is defined broadly to include “dredged spoil, solid waste, incinerator

                                                                                                               18   residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials,

                                                                                                               19   radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial,
                                                                                                               20   municipal, and agricultural waste discharged into water.” 33 U.S.C. § 1362(6).

                                                                                                               21            29.       A “point source” is “any discernible, confined and discrete conveyance, including

                                                                                                               22   but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container . . . .”

                                                                                                               23   33 U.S.C. § 1362(14).)

                                                                                                               24            30.       A “discharge of a pollutant” occurs under the Clean Water Act when there is either

                                                                                                               25   a discharge from a point source directly into navigable waters or when there is the functional

                                                                                                               26   equivalent of a direct discharge. County of Maui, Hawaii v. Hawaii Wildlife Fund (2020) ___

                                                                                                               27   U.S. ___, 140 S.Ct. 1462.

                                                                                                               28
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                              -5-           INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 7 of 69


                                                                                                                1            31.       All direct discharges of pollutants from a point source and the functional

                                                                                                                2   equivalent of such direct discharges are illegal unless done in accordance with a permit issued

                                                                                                                3   under the Act. 33 U.S.C. § 1311(a). The Clean Water Act establishes the NPDES program to

                                                                                                                4   permit certain discharges of pollutants to navigable waters. 33 U.S.C § 1342.

                                                                                                                5            32.       In California, the State Board and the nine Regional Water Quality Control Boards

                                                                                                                6   have been authorized by the EPA to issue permits under the NPDES program. Cal. Water Code

                                                                                                                7   §§ 13001, 13050(a)-(b), 13200.

                                                                                                                8            33.       The Regional Board identified above is one of the nine regional boards. The

                                                                                                                9   Sacramento-San Joaquin Delta and the drainages from its watershed, including Mule Creek fall
                                                                                                               10   within the Regional Board’s jurisdiction. Cal. Water Code § 13200(g).

                                                                                                               11            34.       Discharges of pollutants to Mule Creek therefore require an NPDES permit issued
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   by the State Board or the Regional Board. Discharges of pollutants to Mule Creek that occur
                          ATTORNEYS AT LAW




                                                                                                               13   without an NPDES permit, or in violation of an NPDES permit, are violations of the Act. 33

                                                                                                               14   U.S.C. §§ 1311(a), 1342(a).

                                                                                                               15            35.       Each violation of an NPDES permit – and each discharge of a pollutant that is not

                                                                                                               16   authorized by an NPDES permit – is a violation of the Clean Water Act and its implementing

                                                                                                               17   regulations and is grounds for enforcement actions, including citizen enforcement seeking

                                                                                                               18   declaratory and injunctive relief. 33 U.S.C. §§ 1311(a), 1342(a), 1365(a), 1365(f)(6); 40 C.F.R. §

                                                                                                               19   122.41(a).
                                                                                                               20            B.        Small MS4 Permit

                                                                                                               21            36.       Municipal separate storm sewer systems (“MS4s”) are point sources subject to

                                                                                                               22   NPDES permitting requirements under the Clean Water Act and its implementing regulations.

                                                                                                               23   See 33 U.S.C. §§ 1311(a), 1342(a), (p), 1362(12)(A); 40 C.F.R. §§ 122.2, 122.26(b)(8)(i)-(ii),

                                                                                                               24   (b)(18).

                                                                                                               25            37.       Section B.1 of the Small MS4 Permit prohibits discharges from MS4s that are

                                                                                                               26   prohibited by the Basin Plan. Small MS4 Permit, Section B.1.

                                                                                                               27

                                                                                                               28
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             -6-            INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 8 of 69


                                                                                                                1            38.       Section B.2 of the Small MS4 Permit prohibits discharges from MS4s in a manner

                                                                                                                2   causing or threatening to cause a condition of pollution or nuisance. Small MS4 Permit, Section

                                                                                                                3   B.2; Cal. Water Code § 13050.

                                                                                                                4            39.       Section B.4 of the Small MS4 Permit requires leaks from broken irrigation

                                                                                                                5   systems to be corrected within 72 hours of learning of the leak. Small MS4 Permit, Section B.4.

                                                                                                                6            40.       Section C of the Small MS4 Permit imposes technology-based effluent limitations

                                                                                                                7   to reduce the discharge of pollutants from their MS4s to waters of the United States to the

                                                                                                                8   maximum extent practicable. Small MS4 Permit, Section C.

                                                                                                                9            41.       Section D of the Small MS4 Permit prohibits, in part, discharges from the MS4
                                                                                                               10   that cause or contribute to an exceedance of water quality standards contained in a Basin Plan and

                                                                                                               11   requiring implementation of additional best management practices to prevent or reduce any
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   pollutants that are causing or contributing to the exceedance of water quality standards. Small
                          ATTORNEYS AT LAW




                                                                                                               13   MS4 Permit, Section D.

                                                                                                               14            C.        Industrial General Permit

                                                                                                               15            42.       The Industrial General Permit regulates industrial storm water discharges from

                                                                                                               16   specific categories of industrial facilities, which includes facilities with Standard Industrial

                                                                                                               17   Classification codes 20XX through 39XX, 4221 through 4225. Industrial General Permit,

                                                                                                               18   Attachment A, ¶ 2.

                                                                                                               19            43.       Section XVII of the Industrial General Permit requires an industrial discharger
                                                                                                               20   seeking a conditional exemption from certain requirements of the Industrial General Permit to

                                                                                                               21   protect all industrial materials and activities from exposure to rain, snow, snowmelt, run-on, and

                                                                                                               22   runoff and to eliminate all unauthorized non-storm water discharges. Industrial General Permit,

                                                                                                               23   Provision XVII.C.

                                                                                                               24            44.       Section III.C of the Industrial General Permit prohibits discharges that contain

                                                                                                               25   pollutants that cause or threaten to cause pollution, contamination, or nuisance as defined in

                                                                                                               26   Section 13050 of the Water Code. Industrial General Permit, Section III.C.

                                                                                                               27            45.       Section III.D of the Industrial General Permit prohibits “discharges that violate

                                                                                                               28   any discharge prohibitions contained in applicable Regional Water Board Water Quality Control
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             -7-            INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                             Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 9 of 69


                                                                                                                1   Plans (Basin Plans), or statewide water quality control plans.” Industrial General Permit, Section

                                                                                                                2   III.D.

                                                                                                                3             46.      Section VI of the Industrial General Permit prohibits discharges that cause or

                                                                                                                4   contribute to an exceedance of any applicable water quality standards, that adversely affect

                                                                                                                5   human health or the environment, and that contain pollutants in quantities that threaten to cause

                                                                                                                6   pollution or a public nuisance. Industrial General Permit, Sections VI.A, B, and C.

                                                                                                                7                                        FACTUAL BACKGROUND

                                                                                                                8             A.       The Prison Generally

                                                                                                                9             47.      The Prison was constructed, in part, in accordance with the 1985 Agreement,
                                                                                                               10   which was amended one time in 1988. The agreement and amendment are referred to collectively

                                                                                                               11   as the “1985 Agreement.” A copy of the1985 Agreement is attached to this Complaint as Exhibit
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   C.
                          ATTORNEYS AT LAW




                                                                                                               13             48.      Paragraph 2 of the 1985 Agreement permitted CDCR to construct a facility that

                                                                                                               14   was larger than the one it studied during environmental review under the California

                                                                                                               15   Environmental Quality Act, Cal. Pub. Res. Code § 21000 et seq.

                                                                                                               16             49.      Pursuant to Paragraph 1 of the 1985 Agreement, CDCR agreed to operate the

                                                                                                               17   Prison in a manner consistent with specific hydrology and wastewater treatment mitigation

                                                                                                               18   measures, as well as laws and regulations governing wastewater and the disposal of treated

                                                                                                               19   effluent.
                                                                                                               20             50.      The Prison opened in June of 1987, and at all relevant times, Defendants have

                                                                                                               21   owned and operated the Prison.

                                                                                                               22             51.      Originally, the Prison accommodated approximately 2,800 inmates in three

                                                                                                               23   facilities and their accompanying yards (the “Old Prison”). In 2016, Defendants expanded the

                                                                                                               24   Old Prison by constructing the 1,584 inmate Mule Creek Infill Complex (“MCIC”).

                                                                                                               25             52.      Plaintiff is informed and believes that Defendants own and operate a storm drain

                                                                                                               26   system (an MS4), wastewater system, and industrial activities at the Prison.

                                                                                                               27

                                                                                                               28
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             -8-            INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 10 of 69


                                                                                                                1            B.        Storm Drain System / MS4

                                                                                                                2            53.       The storm drain system at the Old Prison is a system of conveyances, including

                                                                                                                3   roads with drainage systems, curbs, gutters, ditches, channels, and storm drains and is used to

                                                                                                                4   convey storm water from the Old Prison facility, including from industrial areas, to Mule Creek.

                                                                                                                5            54.       Plaintiff is informed and believes that approximately three-quarters of runoff from

                                                                                                                6   the Old Prison flows to the main outfall known as “GT-3” and approximately one-quarter of

                                                                                                                7   runoff form the Old Prison flows to a secondary outfall known as “GT-9”. The stormwater

                                                                                                                8   collected from each outfall travels through culverts under an exterior perimeter road to earthen

                                                                                                                9   channels that flow to Mule Creek.
                                                                                                               10            55.       Prior to April 10, 2019, discharges from the Prison’s storm drain system were not

                                                                                                               11   authorized by any Clean Water Act NPDES permit.
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12            56.       Plaintiff is informed and believes that since approximately April 10, 2019,
                          ATTORNEYS AT LAW




                                                                                                               13   discharges from the Prison’s storm drain system have been regulated under Small MS4 Permit.

                                                                                                               14            57.       Surface flows from activities and locations within the larger Prison complex

                                                                                                               15   discharge directly to Mule Creek.

                                                                                                               16            C.        Wastewater System

                                                                                                               17            58.       CDCR owns and operates a system to collect, convey, treat, and dispose of

                                                                                                               18   wastewater generated at the Prison.

                                                                                                               19            59.       Wastewater generated at the Prison is a mixture of domestic and industrial
                                                                                                               20   wastewater.

                                                                                                               21            60.       The Prison’s wastewater collection system is regulated by State Board Order 2006-

                                                                                                               22   0003-DWR.

                                                                                                               23            61.       Plaintiff is informed and believes that the Prison’s wastewater collection has

                                                                                                               24   cracks and displaced joints, which allow raw sewage to exfiltrate from the collection system and

                                                                                                               25   enter the Prison’s storm drain system.

                                                                                                               26            62.       Analytical laboratory results of water samples within Mule Creek, from the

                                                                                                               27   Prison’s storm drain system outfalls to Mule Creek, and within the storm drain system between

                                                                                                               28   2017 and 2020, demonstrate more than 3,104 measured exceedances of the Clean Water Act’s
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             -9-            INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 11 of 69


                                                                                                                1   water quality objectives and constitute evidence of the faulty storm drain system and sewer

                                                                                                                2   system at the Prison.

                                                                                                                3            63.       Treatment and disposal of the Prison’s wastewater is regulated by Regional Board

                                                                                                                4   Order R5-2015-0129.

                                                                                                                5            64.       Wastewater from the Prison is treated at a Prison-owned wastewater treatment

                                                                                                                6   plant consisting, in part, of two bar screenings, an oxidation ditch, two parallel clarifiers, an 84-

                                                                                                                7   inch chlorine contact pipe, a sludge belt press, sludge drying beds, an effluent storage reservoir,

                                                                                                                8   and land application areas (“LAAs”).

                                                                                                                9            65.       Treated effluent containing pollutants, including, in part, bacteria, nitrogen,
                                                                                                               10   chloride, total dissolved solids, and VOCs, is stored in an effluent storage reservoir and is

                                                                                                               11   ultimately discharged to LAAs via spray irrigation.
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12            66.       Mule Creek bisects the LAAs.
                          ATTORNEYS AT LAW




                                                                                                               13            67.       When Defendants constructed the MCIC, it reduced the land available for the

                                                                                                               14   spraying of effluent from the wastewater treatment facility at the Prison. Plaintiff is informed and

                                                                                                               15   believes this reduction in land has resulted in the over spraying of the remaining land available.

                                                                                                               16            D.        Industrial Activities

                                                                                                               17            68.       Plaintiff is informed and believes that industrial activities occurring at the Prison

                                                                                                               18   include meat packing operations, laundry service, coffee roasting and packaging, and textiles

                                                                                                               19   manufacturing.
                                                                                                               20            69.       Plaintiff is informed and believes that the industrial activities occurring at the

                                                                                                               21   Prison have Standard Industrial Classification code numbers 2399 (fabricated textile products, not

                                                                                                               22   elsewhere classified), 2095 (roasted coffee), 2011 (meat packing plants), and 2099 (food

                                                                                                               23   preparation, not elsewhere classified).

                                                                                                               24            70.       Prior to May 22, 2018, discharges from the Prison’s storm drain system were not

                                                                                                               25   authorized by the Industrial General Permit.

                                                                                                               26            71.       Plaintiff is informed and believes that since May 22, 2018, discharges from the

                                                                                                               27   Prison’s storm drain system have been regulated under the Industrial General Permit.

                                                                                                               28
                                                                                                                                                                                       COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                              - 10 -          INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                              CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 12 of 69


                                                                                                                1            72.       Plaintiff is informed and believes that before and after the Prison was enrolled

                                                                                                                2   under the Industrial General Permit, operations associated with these industrial activities, such as

                                                                                                                3   cardboard baling, cardboard storage, and trash storage, have been exposed to precipitation, which

                                                                                                                4   drains into the Prison’s storm drain system.

                                                                                                                5            73.       Plaintiff is informed and believes that Defendants have not prepared a stormwater

                                                                                                                6   pollution prevention plan, exceedance response action, or annual report in accordance with the

                                                                                                                7   Industrial General Permit.

                                                                                                                8            E.        Pollution Discharges from Prison

                                                                                                                9            74.       Since May 15, 2015 and continuing to the present, Defendants have been, and are
                                                                                                               10   continuing to, discharge pollutants into Mule Creek and ultimately the Sacramento-San Joaquin

                                                                                                               11   Delta.
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12            75.       Based upon analytical laboratory data obtained from Defendants, Plaintiff is
                          ATTORNEYS AT LAW




                                                                                                               13   informed, believes, and thereon alleges that Defendants discharged pollutants from the Prison to

                                                                                                               14   Mule Creek, including but not limited to E. Coli, fecal coliforms, total dissolved solids, metals

                                                                                                               15   such as aluminum, copper, iron, lead, manganese, and zinc. These discharges include but are not

                                                                                                               16   limited to the following:

                                                                                                               17                      a.     On or about December 28, 2017, Defendants illegally discharged pollutants

                                                                                                               18                             from a newly constructed storm water pipeline directly to Mule Creek. This

                                                                                                               19                             discharge contained high levels of bacteria and other pollutants. This
                                                                                                               20                             discharge was just one of a regular daily discharge observed between

                                                                                                               21                             August 2017 and January 2018. These discharges included water that was

                                                                                                               22                             described as at times being jet black, sometimes containing solids, and

                                                                                                               23                             sometimes steaming hot.

                                                                                                               24                      b.     On or about March 22, 2018, Defendants intentionally discharged

                                                                                                               25                             1,600,000 gallons of comingled storm water and wastewater to Mule

                                                                                                               26                             Creek. This discharge included pathogens, volatile and semivolatile

                                                                                                               27                             organic compounds (“VOCs” and “SVOCs”), among other pollutants.

                                                                                                               28
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             - 11 -         INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 13 of 69


                                                                                                                1                      c.     On or about April 6, 2018, Defendants discharged 33,000 gallons of raw

                                                                                                                2                             sewage to Mule Creek. This discharge included bacteria.

                                                                                                                3                      d.     On or about April 6 and 7, 2018, Defendants discharged 1,600,000 gallons

                                                                                                                4                             of comingled storm water and wastewater to Mule Creek. This discharge

                                                                                                                5                             included pathogens, VOCs and SVOCs, among other pollutants.

                                                                                                                6                      e.     On or about May 25, 2018, Defendants discharged 200,000 to 350,000

                                                                                                                7                             gallons of commingled storm water and wastewater to Mule Creek. This

                                                                                                                8                             discharge included pathogens, VOCs and SVOCs, among other pollutants.

                                                                                                                9                      f.     On or about August 17, 2018, in a letter and report to the Regional Board,
                                                                                                               10                             Defendants self-reported that it regularly conducted wash down activities

                                                                                                               11                             over its storm drain facilities. These activities resulted in illegal discharges
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12                             of industrial and other pollutants from the storm drains to Mule Creek.
                          ATTORNEYS AT LAW




                                                                                                               13                      g.     On or about July 13, 2019, Defendants spilled 5,000 gallons of effluent

                                                                                                               14                             directly to Mule Creek. This discharge included pathogens in excess of

                                                                                                               15                             water quality standards.

                                                                                                               16                      h.     On or about May 17, 2020, after Plaintiff sent the Notice, Defendants

                                                                                                               17                             spilled 1.25 million gallons of commingled storm water and wastewater to

                                                                                                               18                             Mule Creek. This discharge also demonstrates that the violations alleged in

                                                                                                               19                             this Notice are ongoing and are likely to continue.
                                                                                                               20            76.       In addition to these numerous and ongoing direct discharges, Defendants are also

                                                                                                               21   performing activities that result in the functional equivalent of direct discharges to Mule Creek.

                                                                                                               22   Plaintiff is informed and believes that over spraying on the LAAs has resulted in oversaturation of

                                                                                                               23   the land. This has caused seepage from the spray fields into Mule Creek. As is demonstrated in

                                                                                                               24   Exhibit B, exceedances of bacterial indicators in Mule Creek adjacent to the land application

                                                                                                               25   areas indicate significant discharges from the Prison’s effluent disposal activities.

                                                                                                               26            77.       Seepage from the LAAs is the functional equivalent of direct discharges to Mule

                                                                                                               27   Creek, and is prohibited without a permit under the Clean Water Act. Dischargers do not have a

                                                                                                               28   permit for these discharges. Despite not having a permit for these discharges, Defendants
                                                                                                                                                                                      COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                               - 12 -        INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                             CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 14 of 69


                                                                                                                1   continue to engage in this functional equivalent to a direct discharge. These activities are well

                                                                                                                2   documented. For example, on July 25, 2019, Regional Board staff documented stagnant water in

                                                                                                                3   Mule Creek downstream of the spray fields, even though the Creek was dry upstream and even

                                                                                                                4   though then had been several months of hot, dry weather. These ongoing discharges result in the

                                                                                                                5   regular discharge of pathogens, VOCs and SVOCs, among other pollutants, to Mule Creek in

                                                                                                                6   violation of the Clean Water Act.

                                                                                                                7            F.        Environmental Resources and Threats to Water Quality

                                                                                                                8            78.       Mule Creek is tributary to Dry Creek, which runs to the Sacramento-San Joaquin

                                                                                                                9   Delta. Mule Creek is a water of the United States.
                                                                                                               10            79.       The Regional Board’s Water Quality Control Plan for the Sacramento River and

                                                                                                               11   San Joaquin River Basins (“Basin Plan”) designates the following beneficial uses for the waters
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   of the Sacramento-San Joaquin Delta and its tributaries, including Mule Creek: municipal and
                          ATTORNEYS AT LAW




                                                                                                               13   domestic supply; agricultural supply; industrial process and service supply; water contact

                                                                                                               14   recreation; non-contact water recreation; warm freshwater habitat; cold freshwater habitat;

                                                                                                               15   migration for aquatic organisms; spawning, reproduction, and/or early development; wildlife

                                                                                                               16   habitat; and navigation. The beneficial uses of underlying groundwater are municipal and

                                                                                                               17   domestic water supply, agricultural supply, and industrial service and process supply.

                                                                                                               18            80.       The Basin Plan’s narrative water quality objectives for chemical constituents, at a

                                                                                                               19   minimum, require waters designated as domestic or municipal supply to meet the maximum
                                                                                                               20   contaminant limits specified in Title 22 of the California Code of Regulations.

                                                                                                               21            81.       The Basin Plan’s water quality objective for fecal coliform bacteria in waters

                                                                                                               22   designated for contact recreation provides that a minimum of not less than five samples for any

                                                                                                               23   30-day period shall not exceed a geometric mean of 200/100 mL, and not more than ten percent

                                                                                                               24   (10%) of the total number of samples taken during any 30-day period may exceed 400/100 mL.

                                                                                                               25            82.       Water quality objectives for many of these designated beneficial uses have not

                                                                                                               26   been attained in the Delta and many of its tributaries. For this reason, the Regional Board has

                                                                                                               27   designated these water bodies as being “impaired” under Section 303(d) of the Clean Water Act

                                                                                                               28
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                            - 13 -          INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 15 of 69


                                                                                                                1   for pollutants including, but not limited to, metals, nutrients, toxicity, and pesticides. 33 U.S.C. §

                                                                                                                2   1313(d); see also Regional Board Resolution No. R5-2016-0083.

                                                                                                                3            83.       The discharge of stormwater carrying pollutants from the Prison, including metals,

                                                                                                                4   pathogens, bacteria, volatile organic compounds, and other “non-stormwater” contributes to,

                                                                                                                5   threatens, and impairs Mule Creek and downstream receiving waters, including but not limited to

                                                                                                                6   the Sacramento-San Joaquin Delta.

                                                                                                                7            84.       The discharge of sewage and polluted stormwater from the Prison is an ongoing

                                                                                                                8   problem, as further demonstrated by the Regional Board’s issuance of investigation and violation

                                                                                                                9   notices on December 5, 2016, February 16, 2017, February 14, 2018, April 4, 2018, May 24,
                                                                                                               10   2018, June 21, 2018, August 13, 2018, and September 23, 2020.

                                                                                                               11                                            CAUSES OF ACTION
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12                                         FIRST CAUSE OF ACTION
                          ATTORNEYS AT LAW




                                                                                                               13   Unpermitted Discharges in Violation of Section 301(a) of the Clean Water Act 33 U.S.C. §§

                                                                                                               14                                         1311(a), 1365(a) and 1365(f)

                                                                                                               15            85.       Plaintiff incorporates and realleges the allegations contained in the above

                                                                                                               16   paragraphs as though fully set forth herein.

                                                                                                               17            86.       Plaintiff is informed, believes, and thereon alleges, that on multiple occasions,

                                                                                                               18   Defendants and/or persons acting at their direction, or with Defendants’ consent and/or

                                                                                                               19   knowledge, undertook wastewater disposal activities that resulted in the functional equivalent of
                                                                                                               20   direct discharges to Mule Creek.

                                                                                                               21            87.       Upon information and belief, Plaintiff alleges that since at least May 15, 2015

                                                                                                               22   Defendants have discharged, and continue to discharge pollutants from the Prison into waters of

                                                                                                               23   the United States without obtaining an NPDES permit in violation of Sections 301 and 402 of the

                                                                                                               24   Clean Water Act, 33 U.S.C. §§ 1311, 1342.

                                                                                                               25            88.       Defendants’ coverage under the MS4 Permit and Industrial General Permit do not

                                                                                                               26   authorize the discharge of sewage or of storm water contaminated by sewage.

                                                                                                               27            89.       Defendants will continue to violate the Clean Water Act each day they discharge

                                                                                                               28   pollutants into Mule Creek without an NPDES permit.
                                                                                                                                                                                      COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             - 14 -          INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                             CONTRACT
                                                                                                                           Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 16 of 69


                                                                                                                1            90.       Each day that Defendants discharge pollutants without an NPDES permit is a

                                                                                                                2   separate and distinct violation of Section 301(a) of the Clean Water Act, 33 § U.S.C. 1311(a).

                                                                                                                3            91.       An action for declaratory and injunctive relief under the Clean Water Act is

                                                                                                                4   authorized by 33 U.S.C. § 1365(a).

                                                                                                                5            92.       Continuing commission of the acts and omissions alleged above will irreparably

                                                                                                                6   harm Plaintiff and its members, for which Plaintiff has no plain, speedy, or adequate remedy at

                                                                                                                7   law.

                                                                                                                8                                       SECOND CAUSE OF ACTION

                                                                                                                9       Discharges in Violation Of The Small MS4 Permit and Clean Water Act 33 U.S.C. §§
                                                                                                               10                                     1311(a), 1342(p), 1365(a) and 1365(f)

                                                                                                               11            104.      Plaintiff incorporates and realleges the allegations contained in the above
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   paragraphs as though fully set forth herein.
                          ATTORNEYS AT LAW




                                                                                                               13            105.      Plaintiff is informed, believes, and thereon alleges that the Prison owns and

                                                                                                               14   operates an MS4 that discharges into waters of the United States.

                                                                                                               15            106.      Plaintiff is informed, believes, and thereon alleges that the Prison discharges

                                                                                                               16   pollutants associated with industrial activities from the MS4 into waters of the United States.

                                                                                                               17            107.      Plaintiff is informed, believes, and thereon alleges that the Prison discharges

                                                                                                               18   pollutants associated with wastewater collection and treatment from the MS4 into waters of the

                                                                                                               19   United States.
                                                                                                               20            108.      Plaintiff alleges that Defendants discharged pollutants from the Prison’s MS4

                                                                                                               21   between May 15, 2015 and April 10, 2019 to waters of the United States with impaired beneficial

                                                                                                               22   uses in violation of Section 301 of the Clean Water Act, 33 U.S.C. § 1311.

                                                                                                               23            109.      Plaintiff alleges that Defendants’ discharges of pollutants from the Prison’s storm

                                                                                                               24   drain system after April 10, 2019 and continuing to the present were made in violation of Sections

                                                                                                               25   B.1, B.2 and B.4, “Discharge Prohibitions,” C, “Effluent Limitations,” and D, “Receiving Water

                                                                                                               26   Limitations,” of the Small MS4 Permit and Sections 301 and 402 of the Act, 33 U.S.C. §§

                                                                                                               27   1311(a), 1342(a).

                                                                                                               28
                                                                                                                                                                                     COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             - 15 -         INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                            CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 17 of 69


                                                                                                                1            110.      Every day that the Prison discharges pollutants from its storm drain system is a

                                                                                                                2   separate and distinct violation of Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§

                                                                                                                3   1311, 1342.

                                                                                                                4            111.      An action for declaratory and injunctive relief under the Clean Water Act is

                                                                                                                5   authorized by Section 505(a) of the Clean Water Act. 33 U.S.C. § 1365(a).

                                                                                                                6            112.      Continuing commission of the acts and omissions alleged above would irreparably

                                                                                                                7   harm Plaintiff, for which harm Plaintiff has no plain, speedy, or adequate remedy at law.

                                                                                                                8                                         THIRD CAUSE OF ACTION

                                                                                                                9   Discharges in Violation of the Industrial General Permit and Clean Water Act 33 U.S.C. §§
                                                                                                               10                                     1311(a), 1342(p), 1365(a) and 1365(f)

                                                                                                               11            113.      Plaintiff incorporates and realleges the allegations contained in the above
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   paragraphs as though fully set forth herein.
                          ATTORNEYS AT LAW




                                                                                                               13            114.      Plaintiff is informed, believes, and thereon alleges that industrial activities

                                                                                                               14   occurring at the Prison are exposed to rain, snow, snow melt, run-on, or runoff.

                                                                                                               15            115.      Plaintiff is informed, believes, and thereon alleges that the Prison discharges

                                                                                                               16   pollutants associated with industrial activities from the storm drain system into waters of the

                                                                                                               17   United States.

                                                                                                               18            116.      Plaintiff alleges that Defendants discharged pollutants associated with the Prison’s

                                                                                                               19   industrial activities between May 15, 2015 and May 22, 2018 without an NPDES permit to waters
                                                                                                               20   of the United States with impaired beneficial uses in violation of Section 301 of the Clean Water

                                                                                                               21   Act, 33 U.S.C. § 1311.

                                                                                                               22            117.      Plaintiff alleges that Defendants’ exposure of industrial activities to rain, snow,

                                                                                                               23   snow melt, run-on, and runoff after May 22, 2018 and continuing to the present were made in

                                                                                                               24   violation of Section XVII, “Conditional Exclusion – No Exposure Certification,” of the Industrial

                                                                                                               25   General Permit and Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§ 1311, 1342.

                                                                                                               26            118.      Plaintiff alleges that Defendants’ discharges of pollutants associated with the

                                                                                                               27   Prison’s industrial activities after May 22, 2018 and continuing to the present were made in

                                                                                                               28
                                                                                                                                                                                       COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                              - 16 -          INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                              CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 18 of 69


                                                                                                                1   violation of Sections III.C and D, “Discharge Prohibitions,” of the Industrial General Permit and

                                                                                                                2   Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§ 1311, 1342.

                                                                                                                3            119.      Plaintiff alleges that Defendants’ discharges of pollutants associated with the

                                                                                                                4   Prison’s industrial activities after May 22, 2018 and continuing to the present were made in

                                                                                                                5   violation of Sections VI.A and B, “Receiving Water Limitations,” of the Industrial General

                                                                                                                6   Permit and Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§ 1311, 1342.

                                                                                                                7            120.      Plaintiff alleges that every day that the Prison discharges pollutants from its storm

                                                                                                                8   drain system is a separate and distinct violation of Sections 301 and 402 of the Clean Water Act,

                                                                                                                9   33 U.S.C. §§ 1311, 1342.
                                                                                                               10            121.      An action for declaratory and injunctive relief under the Clean Water Act is

                                                                                                               11   authorized by Section 505(a). 33 U.S.C. § 1365(a).
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12            122.      Continuing commission of the acts and omissions alleged above would irreparably
                          ATTORNEYS AT LAW




                                                                                                               13   harm Plaintiff for which harm Plaintiff has no plain, speedy, or adequate remedy at law.

                                                                                                               14                                       FOURTH CAUSE OF ACTION

                                                                                                               15                                              Breach of Contract

                                                                                                               16            123.      Plaintiff incorporates and realleges the allegations contained in the above

                                                                                                               17   paragraphs as though fully set forth herein.

                                                                                                               18            124.      Plaintiff performed all terms, conditions, covenants, and promises required on its

                                                                                                               19   part to be performed in accordance with the terms of the 1985 Agreement, except for any
                                                                                                               20   covenants and conditions it was prevented or excused from performing.

                                                                                                               21            125.      Defendants materially breached their obligations under the 1985 Agreement by

                                                                                                               22   failing to perform their responsibilities and obligations, including, without limitation, operating

                                                                                                               23   the wastewater collection system and treatment plant contrary to laws and regulations governing

                                                                                                               24   wastewater and the disposal of treated effluent.

                                                                                                               25            126.      As a direct and proximate result of the alleged breach of the 1985 Agreement,

                                                                                                               26   Plaintiff has incurred actual and consequential damages in an amount to be determined at the time

                                                                                                               27   of trial, and is entitled to payment for said damages with interest.

                                                                                                               28
                                                                                                                                                                                      COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             - 17 -          INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                             CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 19 of 69


                                                                                                                1                                          PRAYER FOR RELIEF

                                                                                                                2             WHEREFORE, Plaintiff respectfully requests that the Court:

                                                                                                                3             1.       Enter a declaratory judgment that Defendants have violated and are violating

                                                                                                                4   Section 301 of the Clean Water Act, 33 U.S.C. § 1311 and Paragraph 1 of the 1985 Agreement,

                                                                                                                5   by discharging pollutants from storm drain system and spray fields into waters of the United

                                                                                                                6   States without an NPDES permit;

                                                                                                                7             2.       Enter a declaratory judgment that Defendants violated Section 301 of the Clean

                                                                                                                8   Water Act, 33 U.S.C. § 1311 and Paragraph 1 of the 1985 Agreement, by discharging pollutants

                                                                                                                9   from its storm drain system into waters of the United States between May 15, 2015 and May 22,
                                                                                                               10   2018 without coverage under the Industrial General Permit and between May 15, 2015 and April

                                                                                                               11   10, 2019 without coverage under the Small MS4 Permit;
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12             3.       Enter a declaratory judgment that Defendants have violated and are violating
                          ATTORNEYS AT LAW




                                                                                                               13   Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§ 1311 and 1342 and Paragraph 1 of the

                                                                                                               14   1985 Agreement, by discharging pollutants from its storm drain system into waters of the United

                                                                                                               15   States in violation of the Small MS4 Permit;

                                                                                                               16             4.       Enter a declaratory judgment that Defendants have violated and are violating

                                                                                                               17   Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§ 1311 and 1342 by discharging

                                                                                                               18   pollutants from storm drain system into waters of the United States in violation of the Industrial

                                                                                                               19   General Permit;
                                                                                                               20             5.       Enter a declaratory judgment that Defendants have violated and are violating

                                                                                                               21   Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§ 1311 and 1342, by exposing

                                                                                                               22   industrial materials and activities to precipitation and discharging pollutants associated with

                                                                                                               23   industrial activities into waters of the United States without coverage under the Industrial General

                                                                                                               24   Permit.

                                                                                                               25             6.       Issue appropriate injunctive relief enjoining Defendants from discharging or

                                                                                                               26   causing the discharge of pollutants directly or as the functional equivalent of a direct discharge

                                                                                                               27   from the Prison into any waters of the United States except in compliance with an NPDES permit;

                                                                                                               28             7.       Award damages for breach of contract in an amount to be determined;
                                                                                                                                                                                    COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                            - 18 -         INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                           CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 20 of 69


                                                                                                                1            8.        Enter a court order awarding Plaintiff its reasonable costs of suit, including

                                                                                                                2   attorney, witness, expert, and consultant fees, as authorized by Section 505(d) of the Clean Water

                                                                                                                3   Act, 33 U.S.C. § 1365(d);

                                                                                                                4            9.        Make such additional judicial determinations and orders that are necessary to

                                                                                                                5   effectuate the foregoing requests for relief;

                                                                                                                6            10.       Retain continuing jurisdiction to review defendant’s compliance with all

                                                                                                                7   judgments entered herein;

                                                                                                                8            11.       Issue any other relief as this Court may deem appropriate.

                                                                                                                9
                                                                                                                    Dated: January 7, 2021                                 BEST BEST & KRIEGER LLP
                                                                                                               10

                                                                                                               11
                                                                                                                                                                           By: /s/ Gene Tanaka
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12                                                              GENE TANAKA
                          ATTORNEYS AT LAW




                                                                                                                                                                               SHAWN D. HAGERTY
                                                                                                               13                                                              GENE TANAKA
                                                                                                                                                                               Attorneys for Plaintiff
                                                                                                               14                                                              COUNTY OF AMADOR
                                                                                                               15

                                                                                                               16

                                                                                                               17

                                                                                                               18

                                                                                                               19
                                                                                                               20

                                                                                                               21

                                                                                                               22

                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                                                                                      COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                             - 19 -          INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                             CONTRACT
                                                                                                                          Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 21 of 69


                                                                                                                1                                      DEMAND FOR JURY TRIAL

                                                                                                                2            Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

                                                                                                                3   Rules of Civil Procedure.

                                                                                                                4
                                                                                                                    Dated: January 7, 2021                               BEST BEST & KRIEGER LLP
                                                                                                                5

                                                                                                                6
                                                                                                                                                                         By: /s/ Gene Tanaka
                                                                                                                7                                                            GENE TANAKA
                                                                                                                                                                             SHAWN D. HAGERTY
                                                                                                                8                                                            REBECCA ANDREWS
                                                                                                                                                                             Attorneys for Plaintiff
                                                                                                                9                                                            COUNTY OF AMADOR
                                                                                                               10

                                                                                                               11
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12
                          ATTORNEYS AT LAW




                                                                                                               13

                                                                                                               14

                                                                                                               15

                                                                                                               16

                                                                                                               17

                                                                                                               18

                                                                                                               19
                                                                                                               20

                                                                                                               21

                                                                                                               22

                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                                                                                    COMPLAINT FOR DECLARATORY AND
                                                                                                                    83653.00001\33516488.5                           - 20 -          INJUNCTIVE RELIEF AND BREACH OF
                                                                                                                                                                                                           CONTRACT
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 22 of 69




                 EXHIBIT A
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 23 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 24 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 25 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 26 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 27 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 28 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 29 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 30 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 31 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 32 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 33 of 69
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 34 of 69




                 EXHIBIT B
              Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 35 of 69

AMADOR COUNTY COUNSEL
County Administration Center
810 Court Street, Jackson, CA 95642
Telephone (209) 223-6366 ♦FAX (209) 223-4286




Via Certified Mail—Return Receipt Requested
                                                                                 Gregory Gillott, County Counsel
                                                                                 Lesley Gomes, Deputy
                                                                                 Glenn Spitzer, Deputy
                                                                                 Angela Creach, Paralegal

October 2, 2020

Patrick Covello, Warden
California Department of Corrections
Mule Creek State Prison
P.O. Box 409099
Ione, CA 95640

Ralph Diaz, Secretary
California Department of Corrections and Rehabilitation
1515 S Street, #101n
Sacramento, CA 95811

                 RE:      Amended Notice of Violations and Intent to Sue Under the Federal
                          Water Pollution Control Act (Clean Water Act)

Dear Warden Covello and Secretary Diaz:

         This Amended Notice of Violations and Intent to Sue (“Notice”) is provided on behalf of
the County of Amador (“County”) with regard to violations of the Federal Water Pollution
Control Act, commonly known as the Clean Water Act (“CWA” or “Act”; 33 U.S.C. § 1251 et
seq.). 1 The County alleges that the California Department of Corrections and Rehabilitation
(“CDCR”) is engaging in ongoing violations of the CWA by discharging pollutants from Mule
Creek State Prison (“Prison”) to Mule Creek, a water of the United States, without a permit as
required by the CWA or in violation of any applicable permit(s) related to such discharges. The
County hereby gives CDCR notice of its intent to sue CDCR for these ongoing violations of the
CWA starting sixty (60) days after this Notice, unless CDCR enters into a binding agreement
with the County to cease all illegal discharges and to fully and promptly remediate all past,
current and imminent violations.

                                                        I.
                                               Factual Background

     Mule Creek State Prison opened in June of 1987, and is owned and operated by
CDCR. Originally, the Prison accommodated approximately 2,800 inmates in three facilities and

1
  The County sent the original notice on May 15, 2020 and has been engaged in discussions with CDCR counsel
about the issues in the original notice. This Amended Notice is based on new information obtained by the County,
additional violations, and the Regional Board’s proposed Administrative Civil Liability Order for the Prison.
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 36 of 69


                                                                        Patrick Covello, Warden
                                                            California Department of Corrections
                                                                                 October 2, 2020
                                                                                          Page 2


their accompanying yards (the “Old Prison”). In 2016, CDCR expanded the Old Prison by
constructing the 1,584 inmate Mule Creek Infill Complex (“MCIC”). The construction of MCIC
reduced land available for the spraying of treated effluent from the wastewater treatment facility
on the site.

        The Old Prison was constructed in part in accordance with a 1985 agreement among
CDCR, the County, the City of Ione and the Amador County Unified School District. This
agreement permitted CDCR to construct a facility that was larger than the one it had studied in
the environmental document it had prepared under the California Environmental Quality Act
(“CEQA”). As part of this agreement, CDC agreed to operate the facility in a manner consistent
with specific hydrology and wastewater treatment mitigation measures, as well as laws and
regulations governing wastewater and the disposal of treated effluent. As documented in this
Notice, CDCR is not operating the facility as required by these measures or in accordance with
the laws and regulations governing wastewater and treated effluent, and is thus in violation of the
1985 agreement.

        During the last five (5) years, and on an ongoing basis, there have been numerous
documented discharges of pollutants from the Prison to Mule Creek. These violations included
documented exceedances based on CDCR’s own monitoring and violations documented by the
Regional Board or local residents. For example, on December 28, 2017, discharges of water
described to be at times jet black, sometimes containing solids, and sometimes steaming hot,
were discharged to Mule Creek from a pipeline that originated at the Prison. This discharge
originated from a storm water collection and conveyance system that surrounds the Old
Prison. Samples of the water from this system revealed that the discharge contained wastewater
comingled with contaminated storm water and grey water. The discharge contained very high
levels of Total Coliform, E. Coli and Fecal Coliform.

        Similarly, on multiple occasions in 2018 through 2020, CDCR intentionally discharged
millions of gallons of comingled storm water and wastewater to Mule Creek from the Prison.
These discharges contained bacteria and industrial pollutants that are illegal to discharge to Mule
Creek without a permit. A summary of exceedances of water quality objectives based on
analytical laboratory data collected over approximately two years is contained in Exhibit “A”
and demonstrates there have been at least 3,104 measured exceedances of water quality
objectives within receiving waters adjacent to the Prison, at the Prison’s storm drain system
outfalls to Mule Creek, and within the storm drain system.

         In addition to such ongoing discharges from the various pipes and collection systems at
the Prison, there have been documented spills of wastewater to Mule Creek. For example, in
July of 2019, a documented spill of wastewater to Mule Creek occurred. Similarly, in April of
2018, thirty-three thousand (33,000) gallons of raw sewage was discharged to Mule Creek.
Spills have occurred even after the County’s original notice. For example, on May 17, 2020, a
spill of 1.25 million gallons of contaminated storm water occurred when the Prison intentionally,
and contrary to the Regional Board’s direction, opened gates that prevented such discharges.
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 37 of 69


                                                                        Patrick Covello, Warden
                                                            California Department of Corrections
                                                                                 October 2, 2020
                                                                                          Page 3


       Discharges from the Prison to Mule Creek also occur when pollutants from the
wastewater system at the Prison are discharged to spray fields that load directly to Mule
Creek. For example, on July 25, 2019, Mule Creek downstream of the Prison was full of
stagnant water, even though there had been several months of hot, dry weather and even though
Mule Creek was dry upstream of the Prison. This condition was a direct result of heavy
hydraulic loading from oversaturated wastewater spraying fields, which resulted in either a direct
discharge of pollutants to Mule Creek or the effective equivalent of a direct discharge.

       Despite causing these direct discharges of pollutants to Mule Creek, or the effective
equivalent of such direct discharges, CDCR does not have a National Pollutant Discharge
Elimination System (“NPDES”) permit that authorizes such discharges or their effective
equivalent or is acting in violation of any permit that it does maintain. The CDCR operates the
wastewater system at the Prison under Waste Discharge Requirements (“WDR”) Order R5-2015-
0129, issued by the Central Valley Regional Water Quality Control Board (“Regional
Board”). However, the WDR is a permit issued under California law, and does not cover
discharges of pollutants to Mule Creek. In addition, the Regional Board has determined that the
WDR does not authorize the discharges described in this Notice. Therefore, the discharges of
pollutants to Mule Creek from the Prison are illegal discharges made in violation of the Act.

       In addition, CDCR did not timely obtain coverage under general NPDES permits that are
required for some of the discharges and activities alleged in this Notice, and has not complied
with the requirements of general NPDES permits for the limited periods of time during which it
has been enrolled under them. Industrial activities at the Prison are now regulated under the
General Permit for Storm Water Discharges Associated with Industrial Activities, Order 2014-
0057-DWQ, as amended (“Industrial Permit”). CDCR did not have coverage under the Industrial
Permit for the discharges alleged in this Notice between May 15, 2015 and May 22, 2018, and
discharges occurred during that period were illegal discharges without a permit. Subsequently,
and over the apparent objection of the Regional Board, the State Board, based on a document
dated May 22, 2020, appears to have granted CDCR a “No Exposure Certification” (“NEC”)
under the Industrial Permit. CDCR is not entitled to such coverage and its actions between May
22, 2018 and the date of this letter are in violation of the Industrial Permit.

        Discharges from the storm water conveyance system at the Prison are now regulated
under the National Pollutant Discharge Elimination System Permit for Waste Discharge
Requirements for Storm Water Discharges from Small Municipal Separate Storm Sewer Systems,
Order 2013-0001-DWQ (“Small MS4 Permit”). CDCR did not have coverage under the Small
MS4 Permit for the discharges from the storm water collection system alleged in this Notice
which occurred between May 15, 2015 and April 10, 2019. Discharges during this period were
therefore illegal discharges without a permit. The Prison obtained coverage under the Small MS4
Permit on April 10, 2019. Between April 10, 2019 and the date of this letter, CDCR has
discharged from the Prison in violation of the Small MS4 Permit.
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 38 of 69


                                                                        Patrick Covello, Warden
                                                            California Department of Corrections
                                                                                 October 2, 2020
                                                                                          Page 4


       Each of the general NPDES permits contains discharge prohibitions, effluent limitations
and receiving water limitations that prohibit discharges of pollutants that exceed water quality
standards, prohibit the creation of a nuisance or the causing of a condition of pollution, among
other requirements. None of these permits allow CDCR to discharge raw waste, comingled
wastewater and storm water, industrial pollutants, including, but not limited to designated wastes
such as volatile organic chemicals (“VOCs”) and semi-volatile compounds (“SVOCs). Any
discharges that occurred during any period when CDCR had coverage under any of the two
general NPDES permits were made in violation of the discharge prohibitions, effluent limitations
and the receiving water limitations of those permits, and were thus illegal discharges without a
permit. Therefore, CDCR does not maintain NPDES permits that would permit these discharges
to Mule Creek, and CDCR is, has been, and will remain in violation of the CWA.

       On July 20, 2020, the Regional Board released a draft Settlement Agreement and
Stipulation for Entry of Administrative Civil Liability Order, Order No R5-2020-XXX (“Draft
Order”) for public comment. The Draft Order alleges illegal dry weather discharges from
the Prison’s storm drain system on 79 days between January 23, 2018 and April 5, 2019.
The Draft Order does not address the multiple violations after April 2019 alleged in this
Notice nor does it address the violations of the NPDES Permits alleged in this Notice.

        If adopted, the Draft Order will impose a monetary penalty of $2.5 million. Half of
the penalty amount will be permanently suspended on the condition that CDCR spends
$1,250,000 to complete an irrigation replacement project and funds a study by the
Southern California Coastal Water Research Project (“SCCWRP”). The Draft Order expressly
admits that it does “not address liability for the commingled discharges of storm water and non-
stormwater[,]” such as those alleged in this Notice. The Draft Order also recognizes that the
discharges, such as those alleged in this Notice, are not the result of the irrigation system.
(Draft Order ¶ 17 (“Water Board staff does not believe that the identified non-stormwater
sources of irrigation and groundwater are likely sources of waste constituents.”) As a
result, the irrigation system replacement project will not prevent wastewater discharges to Mule
Creek or other problems associated with the wastewater and stormwater system described in this
Notice. In addition, the SCCWRP study will not identify or require any corrective measures
necessary to prevent illegal discharges described in this Notice from entering Mule Creek.

        The County has repeatedly attempted to work with CDCR to eliminate these discharges
to Mule Creek. Similarly, the County has encouraged the Regional Board to diligently prosecute
CDCR for these multiple violations of the CWA as alleged in this Notice. As of today, CDCR
has not eliminated these discharges to Mule Creek and the Regional Board has not commenced
nor diligently prosecuted CDCR for the repeated and ongoing violations of the CWA. Therefore,
the County has no choice but to provide this Notice, and, unless CDCR enters into a binding
agreement to cease and desist the discharges, and remediate the pollution they have created, the
County will have no choice but to sue CDCR over these ongoing violations.
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 39 of 69


                                                                         Patrick Covello, Warden
                                                             California Department of Corrections
                                                                                  October 2, 2020
                                                                                           Page 5


                                             II.
                                Clean Water Act Requirements

        The CWA prohibits the “discharge of any pollutant by a person” without a permit issued
under the Act. (33 U.S.C. § 1311(a).) The CWA defines a “discharge of a pollutant” as the
addition of any pollutant to navigable waters from a point source. (33 U.S.C. § 1362(12).) The
Act further defines a point source as “any discernible, confined and discrete conveyance,
including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure,
container . . . .” (33 U.S.C. § 1362(14).) The United States Supreme Court has recently clarified
that a “discharge of a pollutant” occurs under the Act when there is either a discharge from a
point source directly into navigable waters or when there is the functional equivalent of a direct
discharge. (County of Maui, Hawaii v. Hawaii Wildlife Fund 590 U.S. ___ (2020).

        All direct discharges of pollutants from a point source or the functional equivalent of
such direct discharges are illegal unless done in accordance with a permit issued under the Act.
As relevant here, the CWA establishes the NPDES program to permit certain discharges of
pollutants to navigable waters. (33 U.S.C § 1342.) In California, the State Water Resources
Control Board (“State Board”) and the nine Regional Water Quality Control Boards, including
the Regional Board, have been authorized by the Environmental Protection Agency (“EPA”) to
issue permits under the NPDES program. Discharges of pollutants to Mule Creek therefore
require an NPDES permit issued by the State Board or the Regional Board. Discharges of
pollutants to Mule Creek that occur without an NPDES permit, or in violation of an NPDES
permit, are violations of the Act. (33 U.S.C. § 1311 (a).)

The CWA provides that enforcement of the Act may be commenced by persons acting under the
citizen suit provisions of the statute. (33 U.S.C § 1365.) The County is exercising its rights
under these provisions of the Act to enforce compliance by CDCR with the CWA, and to stop
these ongoing illegal discharges to Mule Creek.

The Draft Order does not address the illegal discharges covered in this Notice nor does it address
the specific violations of the NPDES Permits asserted in this Notice. Therefore, the Draft Order
does not bar the County from proceeding with litigation based on this Notice because a citizen
suit may only be precluded where the State has commenced and is diligently prosecuting a civil
or criminal action under the Clean Water Act in a court of the United States or if the State has
imposed an administrative penalty action comparable to one under the Clean Water Act. (33
U.S.C. §§ 1319, subd. (g), 1365, subd. (b); see also California Sportfishing Protection Alliance
v. Chico Scrap Metal, Inc. (9th Cir. 2013) 728 F.3d 868.) A State-initiated administrative or
court action will not bar a citizen suit that alleges different violations of the Clean Water Act or
seeks to enforce different standards and limitations of permit. (See Cal. Sportfishing, 728 F.3d at
874-75.)
               Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 40 of 69


                                                                                      Patrick Covello, Warden
                                                                          California Department of Corrections
                                                                                               October 2, 2020
                                                                                                        Page 6


                                                      III.
                                              Notice Requirements

        The Act and its implementing regulations provide that a 60-day notice should include
sufficient information to permit the recipient to identify the standard, limitation or order alleged
to be violated, the activity alleged to constitute the violation, the person or persons responsibility
for the alleged violation, the location of the alleged violation, the date or dates of the alleged
violation and the identity of the person giving notice. That information is set forth below.

A.       The Specified Standard, Limitation, or Order Alleged to Have Been Violated

        The discharges alleged in this Notice are unlawful under 33 U.S.C. sections 1311(a) and
1342(p) of the Act because the discharges were made without a permit or in a manner that
violates the NEC coverage under the Industrial Permit or the Small MS4 Permit applicable to the
Prison. 2 CDCR appears to have obtained NEC coverage under the Industrial Permit on May 22,
2018, and coverage under the Small MS4 Permit for stormwater discharges from the Prison’s
storm water conveyance system on April 10, 2019.

        Discharges from the Prison occurring after May 22, 2018 and containing pollutants
associated with industrial materials or activities, such as metals, are set forth in Exhibit A to this
Notice and violate the Industrial Permit’s prohibition against “discharges of liquids or materials
other than storm water, either directly or indirectly to waters of the United States,” discharges
that occur without implementation of best management practices, discharges that “cause or
contribute to an exceedance of any applicable water quality standards in any affected receiving
water[,]” and discharges that occur after exposure to industrial materials or activities under an
NEC authorization. (Industrial Permit, Sections III (Discharge Prohibitions), V (Effluent
Limitations), VI (Receiving Water Limitations), and XVII (Condition Exclusion – No Exposure
Certification).) 3 As is shown in Exhibit A, the presence of these metals and other pollutants
within the Prison’s storm water conveyance system – before discharging and at the discharge
points – suggests that exposure to industrial activities and materials has occurred in violation of
the Industrial Permit’s no exposure requirement and in violation of the discharge prohibitions,


2
  The County’s original notice identified numerous discharges of pollutants from the Prison to Mule Creek without
an NPDES permit in violation of the CWA. (33 U.S.C § 1311(a).) These discharges without a permit violated the
CWA, which provides that: “Except as in compliance with this section and sections 302, 306, 307, 318, 402, 404 of
this Act, the discharge of any pollutant by any person shall be unlawful.” The discharges of pollutants from the
Prison to Mule Creek were unlawful under 33 U.S.C. section 1311(a) because CDCR did not have an NPDES or
other federal permit that allowed those discharges to occur.
3
  The Industrial Permit conditionally excludes industrial facilities that “have no exposure of industrial activities and
materials to storm water discharges” from certain obligations of the Industrial Permit. (Industrial Permit, Finding 70
and Provision II.B.2.) Facilities with NEC coverage are not granted a conditional exclusion from the discharge
prohibitions, effluent limitations or receiving water limitations of the Industrial Permit. “No Exposure” under the
Industrial Permit means “all Industrial Materials and Activities are protected by a Storm-Resistant Shelter to prevent
all exposure to rain, snow, snowmelt, and/or runoff.” (Industrial Permit, Provision XVII.B.1.)
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 41 of 69


                                                                        Patrick Covello, Warden
                                                            California Department of Corrections
                                                                                 October 2, 2020
                                                                                          Page 7


effluent limitations, and receiving water limitations. (See Industrial Permit, Sections III, V, VI,
and XVII.)

         Discharges from the Prison’s storm water conveyance system after April 10, 2019 set
forth in Exhibit A to this Notice violate the Small MS4 Permit’s prohibitions against the
discharge of non-storm water (including wastewater), discharges that cause or threaten
conditions of pollution or nuisance, discharges that violate effluent limitations such as hazardous
substances, and discharges that “cause or contribute to an exceedance of water quality standards .
. . .” (See Small MS4 Permit, Sections B (Discharge Prohibitions), C (Effluent Limitations) and
D (Receiving Water Limitations).) As is shown in Exhibit A, the presence of E. Coli within the
Prison’s storm water conveyance system – before discharging and at the discharge points –
demonstrates that there is pollutants associated with sewage and wastewater collection are
entering the storm drain system from inside the Prison.

         Because the discharges alleged in this Notice violate the discharge prohibitions, effluent
limitations, receiving water limitations, and no exposure limitations of these permits, they are
illegal discharges under the Act.

B.     The Activity Alleged to Constitute a Violation

        The County contends that from May 15, 2015 to October 2, 2020, CDCR has violated the
Act as described in this Notice. The County contends these violations are continuing or have the
likelihood of occurring in the future. As is shown in Exhibit A to this Notice analytical
laboratory data collected over more than two years demonstrates there have been at least 3,104
measured exceedances of water quality objectives within receiving waters adjacent to the Prison,
at the Prison’s storm drain system outfalls to Mule Creek, and within the storm drain system.

        1.     Direct Discharges to Mule Creek. The County has documented multiple and
ongoing direct discharges of pollutants to Mule Creek. In some cases, the discharges involve
millions of gallons of polluted water. Representative examples of CDCR activities alleged to
violate 33 U.S.C sections 1311(a) and 1342(p) include:

               a.     December 28, 2017. On December 28, 2017, CDCR illegally discharge
pollutants from a newly constructed storm water pipeline directly to Mule Creek. This discharge
contained high levels of bacteria and other pollutants. This discharge was just one of a regular
daily discharge observed between August 2017 and January 2018. These discharges included
water that was described as at times being jet black, sometimes containing solids, and sometimes
steaming hot.

                b.     March 22 and 23, 2018. On March 22, 2018, CDCR intentionally
discharged 1,250,000 gallons of comingled storm water and wastewater to Mule Creek. The
details of this discharge are set forth in OES Report 18-1892. On March 23, 2018, CDCR
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 42 of 69


                                                                       Patrick Covello, Warden
                                                           California Department of Corrections
                                                                                October 2, 2020
                                                                                         Page 8


updated OES Report 18-1892 to report a total discharge of 1,600,000 gallons to Mule Creek.
This discharge included pathogens, VOCs and SVOCs, among other pollutants.

              c.     April 6, 2018. On April 6, 2018, CDCR discharged 33,000 gallons of raw
sewage to Mule Creek. The details of this discharge of raw sewage are set forth in OES Report
18-2255. This discharge included bacteria.

                d.   April 6-7, 2018. On April 6 and 7, 2018, CDCR discharged 1,600,000
gallons of comingled storm water and wastewater to Mule Creek. The details of this discharge
are set forth in OES Report 18-2307. This discharge included pathogens, VOCs and SVOCs,
among other pollutants.

                e.   May 25, 2018. On May 25, 2018, CDCR discharged 200,000 to 350,000
gallons of commingled storm water and wastewater to Mule Creek. The details of this discharge
are set forth in OES Report 18-3383. This discharge included pathogens, VOCs and SVOCs,
among other pollutants.

               f.      August 17, 2018. On August 17, 2018, in a letter and report to the
Regional Board, CDCR self-reported that it regularly conducted wash down activities over its
storm drain facilities. These activities resulted in illegal discharges of industrial and other
pollutants from the storm drains to Mule Creek.

               g.     July 13, 2019. On July 13, 2019, CDCR spilled 5,000 gallons of effluent
directly to Mule Creek. This discharge included pathogens in excess of water quality standards.

              h.     May 17, 2020. On May 17, 2020, CDCR spilled 1.25 million gallons of
commingled storm water and wastewater to Mule Creek. The details of this discharge are set
forth in OES Report 20-2694. This discharge also demonstrates that the violations alleged in this
Notice are ongoing and are likely to continue.

         2.     Functional Equivalent of Direct Discharges to Mule Creek. In addition to these
numerous and ongoing direct discharges, CDCR is also performing activities that have resulted
in the functional equivalent of direct discharges to Mule Creek. When CDCR constructed the
MCIC, it reduced the land available for the spraying of effluent from the wastewater treatment
facility at the Prison. This reduction in land has resulted in the over spraying of the remaining
land available. This over spraying has resulted in oversaturation of the remaining spray fields.
This has caused seepage from the spray fields into Mule Creek. As is demonstrated in Exhibit A,
exceedances of bacterial indicators in Mule Creek adjacent to the land application areas indicate
significant discharges from the Prison’s effluent disposal activities.

               This seepage is the functional equivalent of direct discharges to Mule Creek, and
is prohibited without an NPDES permit. None of the three general NPDES permits would permit
this discharge of wastewater effluent to Mule Creek, and any state permit issued by the Regional
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 43 of 69


                                                                           Patrick Covello, Warden
                                                               California Department of Corrections
                                                                                    October 2, 2020
                                                                                             Page 9


Board under state law would not be sufficient to permit these discharges under the Act . Despite
not having a permit for these discharges, CDCR continues to engage in this functional equivalent
to a direct discharge. These activities are well documented. For example, on July 25, 2019,
Regional Board staff documented stagnant water in Mule Creek downstream of the spray fields,
even though the Creek was dry upstream and even though then had been several months of hot,
dry weather. These ongoing discharges result in the regular discharge of pathogens, VOCs and
SVOCs, among other pollutants, to Mule Creek in violation of the Act.

                The claims in this Notice are different from the allegations in the Draft Order.
First, this Notice covers a broader time period than is alleged in the Draft Order. The violations
subject to the Draft Order begin in January 2018 and end in April 2019. This Notice alleges
violations beginning in May 15, 2015 and extending beyond April 2019. This Notice also alleges
the violations will continue despite implementation of the irrigation replacement project and
SCCWRP study. Second, the Draft Order does not allege violations of any NPDES permit
provisions or any violations resulting from the sprayfields. This Notice alleges violations of the
Small MS4 Permit and the Industrial Permit. It also alleges unpermitted discharges in violation
of the Clean Water Act occurring from the sprayfields. As a result, the Clean Water Act
violations alleged in this Notice are not addressed by or barred by the potential adoption of the
Draft Order.

C.     The Person or Persons Responsible for the Alleged Violation

       The entity responsible for the alleged violation identified in this Notice is the CDCR and
those of its employees or agents responsible for compliance with the CWA and with any
applicable state and federal regulations and permits. CDCR owns and operates the Prison, its
wastewater facility, its conveyance systems and other infrastructure that results in the discharges
alleged in this Notice. The treatment system at the facility does also treat wastewater generated
from the Preston Youth Correctional Facility and the California Department of Forestry Fire
Training Academy, in addition to the Prison’s wastewater, but the violations alleged in this
Notice are the sole result of the activities, inactions and facilities of CDCR.

D.     The Location of the Alleged Violation

        The location of the alleged violations is the portion of Mule Creek adjacent to the Prison
that has received the pollutants from the direct and indirect discharges referred to in this Notice,
including but not limited to the storm sewer collection system outfall(s) to Mule Creek. The
specific location for each alleged discharge is set forth in the reports referred to in this Notice, in
records created and/or maintained by CDCR, as well as in reports and records created and/or
maintained by the Regional Board. The Prison is located at 4001 on Highway 104 in the City of
Ione in Amador County, and the discharges alleged in this Notice all originated at the Prison and
were conveyed to the adjacent Mule Creek.
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 44 of 69


                                                                         Patrick Covello, Warden
                                                             California Department of Corrections
                                                                                  October 2, 2020
                                                                                          Page 10


E.     The Date or Dates of Violations or a Reasonable Range of Dates During Which the
       Alleged Activity Occurred

       The range of dates covered by this Notice is May 15, 2015 to October 2, 2020 and
ongoing. The County may from time to time update this Notice to include additional violations
of the CWA by the CDCR which occur during or after the range of dates currently
covered. Some violations are continuous, and therefore each day constitutes a violation. (See
Exhibit A to this Notice for a list of currently known known violations.) As described in this
Notice, and by way of illustration only, specific violations highlighted in this Notice occurred on
December 28, 2017, March 22, 2018, March 23, 2018, April 7, 2018, May 25, 2018, August 17,
2018, July 13, 2019, July 25, 2019, May 17, 2020.

F.     The Full Name, Address and Telephone Number of the Person Giving Notice

        The entity giving this Notice is the County of Amador, a municipal corporation. The
County’s mailing address is 810 Court Street, Jackson, California, 95642. This Notice is being
provided by the County Counsel for the County of Amador at the direction of the Board of
Supervisors of the County. Please direct all correspondence regarding this Notice to Gregory
Gillott, Amador County Counsel, 810 Court Street, Jackson, CA, 95642, (209) 223-6213,
ggillot@amadorgov.org.

        The County and the residents of the County have sustained, and continue to sustain,
direct injuries due to CDCR’s violations of the CWA that are subject to redress through litigation
under the Act. The discharges alleged in this Notice have caused the County to incur substantial
costs associated with the pollutants discharged to Mule Creek and the pollution of the
groundwater basin. The pollution has also deteriorated the quality of the Mule Creek area,
resulting in lost recreational and other opportunities that in turn have resulted in a fiscal impact
to the County through lost sales and other taxes. Similarly, the pollution has also impacted the
residents of the County, including by depriving them of recreational opportunities and also
resulting in pollution of private and public wells and land in the area. The County provides this
Notice and will pursue litigation if necessary to redress these direct injuries that are caused by
CDCR’s violations of the CWA.

                                           IV.
                      Cease and Desist Demand and Remedial Measures

         During the 60-day notice period, the County stands ready to meet with CDCR to discuss
a possible resolution of the issues presented in this Notice. If a reasonable written settlement can
be reached during the 60-day notice period, the County would be willing to consider foregoing
this litigation. However, a reasonable settlement would need to include:

       •       An immediate commitment to cease and desist all unpermitted discharges;
            Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 45 of 69


                                                                            Patrick Covello, Warden
                                                                California Department of Corrections
                                                                                     October 2, 2020
                                                                                             Page 11


       •       An agreement to comply with all discharge prohibitions, effluent limitations and
               receiving water limitations of the Small MS4 Permit and the Industrial Permit, as
               applicable, to the extent CDCR has obtained coverage under any of these permits.

       •       An agreement to timely obtain all additional NPDES permits required, in addition
               to the renewal or expansion of state permits related to the wastewater system to
               include provisions sufficient to treat the industrial pollutants from the facility and
               to end the indirect discharges from the spray fields to Mule Creek;

       •       An agreement to remediate the pollution to Mule Creek and to the associated
               groundwater basin, including impacts to public and private land and wells;

       •       Reasonable compensation for the County’s costs and fees.

                                              V.
                                           Conclusion

        Please contact County Counsel Gregory Gillott if you are willing to engage in reasonable
settlement discussions during the 60-day notice period. In the absence of productive discussions
to resolve this dispute, the County will have cause to file a citizen’s suit under the CWA when
the 60-day notice period ends. As part of that action, the County will pursue injunctive relief to
stop all discharges in violation of the Act, will seek penalties for these discharges and will seek
reasonable attorney’s fees and costs. In addition to such a citizen suit, the County reserves all
rights to assert all other available claims against CDCR related to these discharges, including, but
not limited to, breach of the 1985 Agreement. It is the County’s hope that CDCR will work with
the County to voluntarily resolve these issues, but the County stands ready to pursue its legal
options if necessary.



                                                   Sincerely,


                                                   Greg Gillott
                                                   County Counsel

cc:    Andrew Wheeler, Administrator
       U.S. Environmental Protection Agency
       1200 Pennsylvania Avenue, NW
       Washington, D.C. 20460

       Mike Stoker, Regional Administrator
       U.S. Environmental Protection Agency
    Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 46 of 69


                                                              Patrick Covello, Warden
                                                  California Department of Corrections
                                                                       October 2, 2020
                                                                               Page 12


Pacific Southwest, Region 9
75 Hawthorne Street
San Francisco, CA 94105

U.S. Attorney General
U.S. Dept. of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530-0001

Eileen Sobeck, Executive Director
State Water Resources Control Board
P.O. Box 100
Sacramento, CA 95812-0100

Patrick Pulupa
Executive Officer
California Regional Water Quality Control Board
Central Valley Region
11020 Sun Center Drive #200
Rancho Cordova, CA 95670
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 47 of 69




                    EXHIBIT A

    SUMMARY OF EXCEEDANCES
                                              Tower #2                  Tower #3          MCSP6      MCSP3   Tower #4
                                                                                                                 1 FiledTower #9   MCSP5
                                                                                                                                   Page 48 ofMCSP2                                                                                                                              MCSP1                 Location #1 Location #3




                                                                                                                                                                                                                                                                                                                                                           Receiving Water
                                                                                    Case 2:21-at-00016  Document          01/07/21            69




                                                                                                                                                                                                                                                                                                                                                           Exceedances
                                                                                                                                                                                                                                                              Exceedances




                                                                                                                                                                                                                                                                                                                                                                             Exceedances
                                                          Exceedances




                                                                                    Exceedances




                                                                                                              Exceedances




                                                                                                                                        Exceedances




                                                                                                                                                                  Exceedances




                                                                                                                                                                                            Exceedances




                                                                                                                                                                                                                      Exceedances




                                                                                                                                                                                                                                                Exceedances




                                                                                                                                                                                                                                                                                        Exceedances




                                                                                                                                                                                                                                                                                                                   Exceedances




                                                                                                                                                                                                                                                                                                                                             Exceedances
                                                                                                                                                                                                                                                              Discharge
                                              # Samples




                                                                        # Samples




                                                                                                  # Samples




                                                                                                                            # Samples




                                                                                                                                                      # Samples




                                                                                                                                                                                # Samples




                                                                                                                                                                                                          # Samples




                                                                                                                                                                                                                                    # Samples




                                                                                                                                                                                                                                                                            # Samples




                                                                                                                                                                                                                                                                                                       # Samples




                                                                                                                                                                                                                                                                                                                                 # Samples




                                                                                                                                                                                                                                                                                                                                                                             Total
          Constituent         Units   WQO




                                                          #




                                                                                    #




                                                                                                              #




                                                                                                                                        #




                                                                                                                                                                  #




                                                                                                                                                                                            #




                                                                                                                                                                                                                      #




                                                                                                                                                                                                                                                #




                                                                                                                                                                                                                                                                                        #




                                                                                                                                                                                                                                                                                                                   #




                                                                                                                                                                                                                                                                                                                                             #
Organics
  Benzene                      µg/L      1    11              0         277             0           9             0           5             0         230             0         29              0         16              0           2             0             0         35              0            7             0         41              0              0                0
  Bromodichloromethane         µg/L    0.56                              1              1                                                                                                                                                                         1                                                                                             0                1
  Bromoform                    µg/L     4.3                              2              0                                                                                                                                                                         0                                                                                             0                0
  Butyl benzyl phthalate       µg/L    3000                              1              0                                                              1              0                                                                                           0                                                                                             0                0
  Chloroform                   µg/L      80     1             0          12             0           1             0                                   10              0                                     3             0                                       0                                                                1             0              0                0
  Dibromochloromethane         µg/L    0.41                               1             1                                                                                                                                                                         1                                                                                             0                1
  Diethyl phthalate            µg/L   23000   1               0          7              0           5             0           2             0          5              0          5              0         7               0           1             0             0          7              0                                     8              0              0                0
  Ethylbenzene                 µg/L    300    11              0         277             0           9             0           5             0         230             0         29              0         16              0           2             0             0         35              0            7             0         41              0              0                0
  Pentachlorophenol            µg/L    0.28                              2              2                                                                                       1               1                                                                 3                                                                                             0                3
  Phenol                       µg/L   21000                                                                                                                                      1              0                                                                 0                                                                                             0                0
  Toluene                      µg/L     150   11              0         277             0           9             0           5             0         230             0         29              0         16              0           2             0             0         35              0            7             0         41              0              0                0
  Xylenes (total)              µg/L    1750   11              0         277             0           9             0           5             0         230             0         29              0         16              0           2             0             0         35              0            7             0         41              0              0                0
Microbial
  E. Coli                      MPN/100mL
    Complete dataset                          10                        292                       36                        25                        229                       29                        48                        18                                      76                           7                       82
    Geomean (from Feb 4, 2019)          100   0                         38            16          36            16          25              8          1              0         8               1         48            13          18              3           57          69            23             0                       67            54             77              134
    STV (from Feb 4, 2019)              320   0                         38            11          36             6          25              7          1              0         8               1         48             8          18              7           40          69             7             0                       67            11             18               58
  Fecal Coliforms              MPN/100mL
    Complete dataset                          10                        283                       15                        11                        229                       29                        22                          4                                     45                           7                       51
    Geomean (prior to Feb 4, 2019)     200    10              3         254          185          0                          0                        228          154          21              7         0                           0                        349           7              0            7             0         15              0              0             349
    STV (prior to Feb 4, 2019)         400    10              1         254           0            0                         0                        228           0           21              1          0                          0                         2            7              0            7             0         15              0              0              2
GenChem
  Chloride                     mg/L    250    11             0          277           0             9             0           5             0         230           0           29             0          16              0           2             0            0          35              0            7             0         41              0             0                0
  MBAS                         mg/L     0.5   11             0          234           6                                                               229            6          11             0                                                                12           1              0            7             0          8              0             0               12
  Nitrate + Nitrite as N       mg/L     10    10             0          252           0             9             0           5             0         223           0           29             1          16              0           2             0            1          35              0            7             0         40              0             0                1
  Nitrate as N                 mg/L      10   11             0          253           0             9             0           5             0         220            0          29             1          15              0           2             0            1          33              0            7             0         39              0             0                1
  Nitrite as N                 mg/L       1   10             0          247           1             9             0           5             0         216            1          28             0          16              0           2             0            2          35              0            7             0         41              0             0                2
  pH (units)                   SU      >6.5   11            0           235           13                                                              228           15          12             0                                                                28           1              0            7             0          9              1             1               29
  pH (units)                   SU      <8.5   11            0           235           9                                                               228            8          12             0                                                                17           1              0            7             0          9              0             0               17
  Specific Conductance (EC) uS/cm      900    11             0          234           1                                                               229           0           11             0                                                                 1           1              0            7             0          8              0             0                1
  Sulfate as SO4               mg/L    250    11             0          277           0             9             0           5             0         230            0          29             0          16              0           2             0            0          35              0            7             0         41              0             0                0
  Total Dissolved Solids       mg/L    500    11             0          277           2             9             0           5             0         230           0           29             0          16              0           2             0            2          35              1            7             0         41              0             1                3
  Turbidity (NTU)              NTU       1    11            11          234          230                                                              229          219          11            11                                                               471           1              0            7             5          8              8            13              484




                                                                                                                                                           Page 1
                                        Tower #2                  Tower #3          MCSP6      MCSP3   Tower #4
                                                                                                           1 FiledTower #9   MCSP5
                                                                                                                             Page 49 ofMCSP2                                                                                                                              MCSP1                 Location #1 Location #3




                                                                                                                                                                                                                                                                                                                                                     Receiving Water
                                                                              Case 2:21-at-00016  Document          01/07/21            69




                                                                                                                                                                                                                                                                                                                                                     Exceedances
                                                                                                                                                                                                                                                        Exceedances




                                                                                                                                                                                                                                                                                                                                                                       Exceedances
                                                    Exceedances




                                                                              Exceedances




                                                                                                        Exceedances




                                                                                                                                  Exceedances




                                                                                                                                                            Exceedances




                                                                                                                                                                                      Exceedances




                                                                                                                                                                                                                Exceedances




                                                                                                                                                                                                                                          Exceedances




                                                                                                                                                                                                                                                                                  Exceedances




                                                                                                                                                                                                                                                                                                             Exceedances




                                                                                                                                                                                                                                                                                                                                       Exceedances
                                                                                                                                                                                                                                                        Discharge
                                        # Samples




                                                                  # Samples




                                                                                            # Samples




                                                                                                                      # Samples




                                                                                                                                                # Samples




                                                                                                                                                                          # Samples




                                                                                                                                                                                                    # Samples




                                                                                                                                                                                                                              # Samples




                                                                                                                                                                                                                                                                      # Samples




                                                                                                                                                                                                                                                                                                 # Samples




                                                                                                                                                                                                                                                                                                                           # Samples




                                                                                                                                                                                                                                                                                                                                                                       Total
         Constituent     Units   WQO




                                                    #




                                                                              #




                                                                                                        #




                                                                                                                                  #




                                                                                                                                                            #




                                                                                                                                                                                      #




                                                                                                                                                                                                                #




                                                                                                                                                                                                                                          #




                                                                                                                                                                                                                                                                                  #




                                                                                                                                                                                                                                                                                                             #




                                                                                                                                                                                                                                                                                                                                       #
Total Metals
  Aluminum              µg/L     200    10            10          278          146            9             4           5             5         230          123          30            22          16            11            2             2          323          35            11             7             2         41            27             40              363
  Antimony              µg/L        6   10             0          235            0                                      1             0         229           1           12             0                                                                 1                                       7             0          7             0              0                1
  Arsenic               µg/L       10   10             0          278           19            9             2           5             0         229          65           30             0          16              1           2             0           87          35              0            7             0         41             0              0               87
  Barium                µg/L     1000    5             0          215            0            9             0           4             0         184           0           23             0          16              0           2             0            0          35              0            7             0         41             0              0                0
  Beryllium             µg/L        4    5             0          172           0                                                               184           0            5             0                                                                 0                                       7             0          7             0              0                0
  Cadmium               µg/L      2.5   10             0          278            1            9             0           5             0         229           0           30             0          16              0           2             0            1          35              0            7             0         41             0              0                1
  Chromium              µg/L       50   10             0          278            2            9             0           5             0         229           1           30             2          16              1           2             0            6          35              0            7             0         41             0              0                6
  Copper                µg/L      9.3   5              5          173          107                                                              185          118           5            4                                                                234                                       7             0          6             3              3              237
  Hexavalent Chromium   µg/L      10                               1            0                                                                1            0                                                                                            0                                                                                             0                0
  Iron                  µg/L      300   10            10          278          173            9             8           5             5         229          177          30            26          16            15            2             2          416          35            17             7             2         41            34             53              469
  Lead                  µg/L      3.2   10             2          278          11             9             1           5             0         229           7           30             4          16             2            2             0           27          35             0             7             0         41             7              7               34
  Manganese             µg/L       50   10            5           235          40                                       1             0         229          31           12            5                                                                 81                                       7             1          7             3              4               85
  Mercury               µg/L     0.05    3             0          195           2             9             0           4             1         164           2           21             0          16              1           2             0            6          35              0            4             0         38             1              1                7
  Nickel                µg/L       52   10             0          234            3                                      1             0         229           2           12             0                                                                 5                                       7             0          7             0              0                5
  Selenium              µg/L        5   10             0          278            0            9             0           5             0         229           0           30            0           16              0           2             0            0          35              0            7             0         41             1              1                1
  Silver                µg/L      4.1    5             0          215            0            9             0           4             0         184           0           23             0          16              0           2             0            0          35              0            7             0         41             0              0                0
  Thallium              µg/L      1.7   5              0          172            0                                                              184           0            5             0                                                                 0                                       7             0          7             0              0                0
  Zinc                  µg/L      120   10             1          278          272            9             8           5             3         229          36           30             7          16              4           2             1          332          35              0            7             0         41             7              7              339
Dissolved Metals
  Aluminum              µg/L     200    11              0         234            5                                                              229           4           11              1                                                               10            1             0            7             0           8             0           0                10
  Antimony              µg/L        6   11              0         234            0                                                              229            1          11              0                                                                1            1             0            7             0           8             0           0                 1
  Arsenic               µg/L       10   11              0         234           15                                                              229           63          11              0                                                               78            1             0            7             0           8             0           0                78
  Barium                µg/L     1000                                                                                                                                                                                                                      0                                                                                           0                 0
  Beryllium             µg/L        4                                                                                                                                                                                                                      0                                                                                           0                 0
  Cadmium               µg/L      2.2   11              0         234             0                                                             229             0         11              0                                                                0            1             0            7             0           8             0           0                 0
  Chromium              µg/L       50   11              0         234             0                                                             229             0         11              0                                                                0            1             0            7             0           8             0           0                 0
  Copper                µg/L        9                              1              0                                                              1              1                                                                                          1                                                                                           0                 1
  Hexavalent Chromium   µg/L      10                               1              0                                                              1              0                                                                                          0                                                                                           0                 0
  Iron                  µg/L      300   11              0         234             5                                                             229             9         11              2                                                               16            1             0            7             0           8             0           0                16
  Lead                  µg/L      2.5   11              1         234             1                                                             229             0         11              0                                                                2            1             0            7             0           8             0           0                 2
  Manganese             µg/L       50   11              3         234             9                                                             229             9         11              0                                                               21            1             0            7             0           8             1           1                22
  Mercury               µg/L     0.05                                                                                                                                                                                                                      0                                                                                           0                 0
  Nickel                µg/L       52   11              0         234             1                                                             229             1         11              0                                                                2            1             0            7             0           8             0           0                 2
  Selenium              µg/L        5   11              0         234             1                                                             229             0         11              0                                                                1            1             0            7             0           8             0           0                 1
  Silver                µg/L      3.4                                                                                                                                                                                                                      0                                                                                           0                 0
  Thallium              µg/L      1.7                                                                                                                                                                                                                      0                                                                                           0                 0
  Zinc                  µg/L      117   11             0          234          221                                                              229          14           11             1                                                               236            1            0             7            0            8           2             2               238
  Total Exceedances                                   52                      1512                        45                        29                      1068                        98                        56                        15          2875                        59                         10                       160           229              3104

                                                                                                                                                     Page 2
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 50 of 69




                 EXHIBIT C
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 51 of 69




                          BEFORE THE BOARD OF...SUPERVISORS OF THE
                          COUNTY OF AMADOR, STATE. OF CALIFORNIA




             IN THE MATTER OF:


             RESOLUTION APPROVING AGREEMENT WITH )
             CALIFORNIA DEPARTMENT OF CORRECTIONS) RESOLUTION NO. 85-289
             RELATIVE TO IONE PRISON



                 BE IT RESOLVED by the Board of Supervisors of the County of
             Amador, State of California, that said Board does hereby approve
             the contract by and among the County of Amador, the Amador
             County Unified School District, the City of Ione, and the State
             of California Department of Corrections on the terms and
             conditions contained therein as it pertains to the proposed Ione
             Prison.

                 BE IT FURTHER RESOLVED that the Chairman of said Board is
             hereby authorized to sign said agreement.on behalf of the County
             of Amador contingent upon the signing of the agreement by the
             Department of Corrections.

                 The foregoing resolution was duly passed and adopted by the
             Board of Supervisors of the County of Amador at a regular
             meeting thereof, held on the 10th day of September, 1985, by the
             following vote:

                 AYES:   Timothy R. Davenport, Edward T. Bamert, Steve
                         Martin, Kenneth H. Deaver, and John C. Begovich

                 NOES:   None

               ABSENT:   None




                                   m     o r• o 'Supervisors




             ATTEST:

             CATHERINE J. GIANNINI,  Clerk of the
             Board of Supervisors, Amador County,
             California
      Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 52 of 69




                               CONTRACT



           This contract is formed and entered into by and among

the County of Amador ("County" hereinafter), the Amador County

Unified School District ("District" hereinafter), the City of Ione

("City" hereinafter) and the State of California acting through

the Department of Corrections ("Department" hereinafter), this 9th

day of September, 1985, on the following terms and conditions.

           WHEREAS, Department desires to build a 1,700 bed prison

at the Mule Creek site in Amador County; and

           WHEREAS, Department had proposed to build a 1,200 bed

prison at said site; and

           WHEREAS, Department has produced a Draft Environmental

Impact Report and a Final Environmental Impact Report and State-

ment of Findings pursuant to the California Environmental Quality

Act; and

           WHEREAS, said Draft EIR, Final EIR, and Statement of

Findings all pertain to a 1,200 bed prison at Ione; and

           WHEREAS, Department desires to obtain legislation

exempting the 1,700-bed prison from CEQA review; and

           WHEREAS, County, District and City are willing to

support Department's attempt to obtain legislation exempting said

prison from said CEQA review on certain terms and conditions all

as set forth herein.

           IT IS AGREED by and between the parties hereto as

follows:
      Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 53 of 69




          1.    The Department shall timely carry out and implement

completely all of the conditions and mitigation measures in the

Amended Statement of Findings attached hereto and by this refer-

ence included in full herein.     The parties understand and agree

that said conditions and mitigation measures are for a 1,200-bed

prison, including overcrowding to an increased population of 2200

inmates, and shall be augmented as required by the proposed

increase of beds from 1,200 to 1,700, including overcrowding to an

increased population of 3,200 inmates, and that the Department

shall implement said augmented measures.

          2.    In consideration of the foregoing, County, District

and City agree to support Department's attempt to exclude by

legislation the Tone prison from CEQA review and not to file any

action to stop construction of the prison other than an action

based on breach or nonperformance of any duty set forth herein.

Notwithstanding the Legislature's exemption of said prison from

CEQA, the Department's CEQA documents shall be incorporated herein

by reference for the purpose of interpreting the duties of the

Department set forth herein.

          3.   The Department's signature hereon shall constitute

an irrevocable offer for a period of fifteen (15) days from the

date first written above and shall thereupon expire without

further action of any party to the County, District, and City to

form and enter into the contract set forth herein and County's,

District's, and City's acceptance shall be signified by their

respective officer's signature.     Said irrevocable offer by Depart-




                                    2                    SAK10/Amador2
       Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 54 of 69




ment may be accepted by any one, two, or all three Amador entities

and shall thereupon constitute a binding contract as to those

entities accepting the offer.

           4.    The department's duties set forth herein shall have

as a condition precedent thereto the department's affirmative

decision to build a prison at the Mule Creek site adjacent to the

City of Ione.

           5.    The department's location of a sewage treatment

plant on five acres of land north or east of the prison as set

forth in subparagraph 4.a of the Amended Statement of Findings

shall have as a condition precedent thereto either of the follow-

ing:

           (a)   The enactment of AB 2251 exempting the Ione prison

from CEQA; or

           (b)   The department's preparation of appropriate CEQA

documents supporting the amendment of the location of said treat-

ment plant from the location stated in the final EIR and original

Statement of Findings to the location specified in subparagraph

4.a of the Amended Statement of Findings, which additional CEQA

documents supporting the amending of said location the department

promises to prepare and process to completion according to law.




                                      EL J.      R HY, Dire tor
                                      rt ent     Correctio



                                          . DA ENPORT, Chairman
                                 A ador Cou ty Board of Supervisors




                                     3                    SAK10/Amador2
Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 55 of 69




                           JU   H ALLEN, President
                           Am •or County Unified School
                           District




                           ROBERT PATTERSON, Mayor
                           City of Ione




                              4                     SAK10/Amador2
     Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 56 of 69




                    AMENDED STATEMENT OF FINDINGS


Project Description:

The Department of Corrections proposes to construct and operate a
prison for 1,200 male inmates in Amador County. After reviewing
the contents of the Final Environmental Impact Report for this
project, the Department and the County agree that the Department's
project and mitigation measures shall be as follows:

     1.   The prison will be a Level III institution in accordance
with SB 95, Chapter 237 of the 1985 Statutes. The prison will
also house two hundred (200) minimum security level (Level I)
prisoners outside of the Level III secured area. The minimum
security level (Level I) housing unit shall be surrounded by a
single perimeter security fence.

     2.   The prison will be constructed on the Mule Creek Site,
specifically on the ground to the northwest of Mule Creek itself;
this location will preserve the Lower State-owned Site in farmland,
will preserve the Lower State-owned Site's ability to receive ARSA
effluent, will eliminate the impact upon AmCal Adult Training
Center and nearby neighbors, and preserves the Lower State-owned
Site for potential development, and will preserve the ecological
conditions of the creek-bed area.

     3.   The prison will have the following water transport
treatment and storage- system; all of which shall be the subject of
contracts between the Department and the Amador County Water
Agency and the City of Ione, depending upon which entity owns the
pertinent facilities:

          a.   a pipeline capable of carrying a minimum of
1,135,650 gallons per day will be constructed from Tanner Reser-
voir to Ione Reservoir along the existing easement owned by the
Amador County Water Agency. Approximately 200 feet of pipeline
connecting the Ione Reservoir and the Ione Water Treatment Plant
will be replaced;

          b.   the Ione Water Treatment Plant will be expanded
from 0.85 mgd to 1.99 mgd to supply the prison, the present needs
of the City, and additional homes that may be constructed as a
result of prison staff housing needs;

          c.   a 700,000 gallon water storage tank will be
installed on State-owned property near the existing water storage
tank which serves the Preston School of Industry;

          d.   A pipeline will be installed adjacent to the raw
water pipeline serving the Preston School of Industry from the
Ione Water Treatment Plant to the proposed new water storage tank;
     Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 57 of 69




          e.   A pipeline will be installed from the proposed
water storage tank on PSI property, down Waterman Road, along
Highway 104 and to the Mule Creek Prison Site with an intercon-
nection to the City of 'one's water line at Preston Avenue and
Sutter Lane.

     4.   The prison will have the following sewage treatment and
disposal systems:

          a.   The Department of Corrections shall construct a new
sewage treatment plant capable of treating effluent to secondary
and tertiary levels of treatment. It shall be constructed on-site
on 5 acres of land north or east of the prison and shall be
capable of treating 0.76 mgd. Said treatment plant shall accept
with connections at pump stations 1 and 2 as designated by the
City of Ione, treat, and dispose of all the raw sewage from the
California Youth Authority's Preston School of Industry ("PSI"),
the prison, and the California Division of Forestry's Fire Academy
("Academy"), and thereafter PSI, the prison, and the Academy shall
not require treatment of sewage at the City of Ione's treatment
plant, and thereupon any existing contract between the City of
Ione and the California Youth Authority for the treatment of
sewage from PSI and the Academy shall be terminated or amended by
the Department (which has now or promises to obtain authority to
so do) and shall be of no further force and effect. Said prison
treatment plant shall be operational, treating the sewage from
PSI, the prison, and the Academy, at the time said prison is
occupied by one thousand seven hundred (1,700) prisoners or two
(2) years from the date of the award of the Department's first
construction contract, whichever occurs first.

          b.   Disposal of treated effluent will be accomplished
using a combination of three methods as necessary to have no
significant environmental impacts. All three methods will include
the use of a 47 acre pond to be constructed within one-quarter
mile northwest of the prison construction site; this pond will be
used for storage of the treated effluent as needed during winter
months. The disposal methods are as follows:

               (1) Treated effluent will be sprayed on up to 300
acres of undeveloped land northeast of the construction site when
the weather is warm enough to cause adequate evaporation and
permit sufficient evapotranspiration by native plants.

               (2) Treated effluent will be piped underground
within the right of way of Highway 104 to privately owned farms up
to 7,500 feet west of the prison site, where it will be used to
irrigate up to 300 acres of crops during the growing season.

               (3) Effluent treated to a level suitable .for creek
discharge will be piped underground across State-owned land to
Sutter Creek during the rainy season when the creek has a suffi-
cient level of flow and the soil is relatively saturated.



                                    2                     SAK10/Amador3
     Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 58 of 69




          c.   The County shall obtain the agreement of the Amador
Regional Sanitation Authority ("ARSA"), a joint powers agency
formed by and among the City of Sutter Creek, the City of Amador
City, and the County of Amador for the disposal of wastewater at
Preston Farmlands, to abandon any easements or right currently
possessed by ARSA for the disposal of wastewater on the approxi-
mately 30-acre site on State property north of State Highway 104;
provided, however, that said abandonment shall not apply to any
existing wastewater transmission pipeline or canal or easement
therefor used by ARSA to transport wastewater from Preston Reser-
voir to the Preston Farmlands. In the event that the Department
requires the relocation of any said transmission line, canal, or
easement, ARSA and the Department shall agree on the new location
of each said relocated transmission line, canal, and easement
therefor and said relocation shall be carried out at the Depart-
ment's expense.

     5.   Significant adverse impacts and mitigation measures that
the Department shall implement are as follows, based upon the
Final Environmental Impact Report for the proposed prison in
Amador County and in accordance with Section 15091 of the Califor-
nia Administrative Code, Title 14, Division 6. The following list
of potentially significant adverse impacts that could occur as a
result of the construction and operation of a 1,200-bed prison in
the westerly portion of the City of Ione has been prepared and
their respective mitigation measures that will be adopted by the
Department are also set forth.

A.   Geology

     Impact: An earthquake could cause surface rupturing, ground-
     shaking, and ground failure. The potential for rupturing is
     small since no faults have been detected on-site and none has
     been shown to project toward the site. Groundshaking could
     cause ground failures, such as landsliding, liquification,
     ground lurching, and ground settlement.

     Mitigation Measures: To mitigate the effects of very strong
     seismic groundshaking, the facilities would be constructed in
     conformance with applicable codes and regulations relating to
     seismic safety and would incorporate appropriate foundation,
     grading, and drainage design to mitigate seismic hazards. A
     detailed geotechnical investigation of the site will be
     conducted to determine appropriate construction design. To
     mitigate potential secondary effects of groundshaking, the
     facilities will be placed in appropriate portions of the
     site. Since the prison will not be built on the part of the
     site containing dredger tailings, adverse impacts due to
     liquifaction will be avoided.




                                    3                    SAY10/Amador3
     Case 2:21-at-00016
                     ) Document 1 Filed 01/07/21 Page 59 of 69



B.   Topography

     All the impacts described in the Department's Draft EIR which
     were associated with the diversion of Mule Creek will not
     occur because the construction site will be west of the
     creek, thus eliminating the need to divert Mule Creek under-
     ground.

     As mentioned in the Draft EIR, the changes in topography that
     will occur must be discussed in relation to the other findings
     of the Department can be found in those sections of this
     document.

     Since the creek will not be part of the construction site,
     riparian wildlife and vegetation will not be affected by the
     project. Thus, the impacts on wildlife and vegetation in
     general will be those resulting from construction and place-
     ment of the prison rather than the changes in topography in
     particular.

C.   Hydrology

     Impact: Due to the creation of approximately 30 acres of
     impermeable surface area, an increase in water runoff of
     about 0.35 cubic feet per second (cfs) would be expected to
     occur during a 10-year average storm; 0.46 cfs during a
     100-year storm.

     Mitigation Measures: Stilling basins will be constructed if
     and wherever necessary to reduce the momentum of runoff and
     provide gradual discharge in order to prevent erosion, creek
     siltation, and other damage to the environment.

     A large portion of the particulate matter that will accumu-
     late on paved areas and would become suspended in storm
     runoff, will be removed by the use of inmate labor.

     If an open drainage channel is used in the final design,
     native species of vegetation will be planted in the channel
     to aid in the removal of grease, oil, and other pollutants
     from the runoff.

     Storm water will be removed from the prison compound via a
     system of overland drainage and storm drains followed by
     discharge to Mule Creek. Storm water runoff from areas
     outside the prison compound will be carried overland via a
     series of swales to Mule Creek.

D.   Housing

     Impact: Approximately 261 prison employees and their families
     will move to within 40 miles (see pages 28 through 33 of the




                                    4                    SAK10/Amador3
     Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 60 of 69




     Draft EIR) of Ione in order to accept assignments at the new
     prison. These families will require housing.

     Mitigation Measures: Since there is ample housing to accom-
     modate the arriving employees, no mitigation measures are
     required or planned. However, the choice and supply of
     housing is increasing due to the residential development that
     is occurring. Over 200 dwelling units are proposed in the
     City of Ione and development proposals in other parts of
     Amador County are under review.

E.   Schools

     Impact: It is anticipated that as many as 165 children of
     prison employees may eventually enroll in the Amador County
     Unified School District. Whether and when this actually
     occurs will depend on the rate of new residential development
     in Amador County; however, considering the current rate of
     increase in the housing supply, the anticipated enrollment
     would occur over a span of seven to ten years after the
     prison is completed.

     It is further anticipated that the District will reach or be
     very near its enrollment capacity by 1986-87 due to growth
     unrelated to the prison.

     Mitigation Measures: If and when additional educational
     facilities become necessary, the following methods of financ-
     ing will be available to the Amador County Unified School
     District:

        1.     Developer (201) fees
        2.     Lease-purchase arrangements
        3.     Mello-Roos Community Facilities Act
        4.     Leroy F. Greene School Building Lease-Purchase Law

          (a) The Department shall accommodate any reasonable
     request from the District for assistance in applying for
     funds or classrooms though State programs. If it becomes
     evident that relief is not available through the methods
     listed above or would be subject to significant delay, the
     Department shall seek legislation that will authorize the
     Department to provide temporary classroom space. Upon
     passage of such legislation, the Department will either
     purchase or construct the classrooms that would be necessary
     to accommodate the children of prison employees and loan them
     to the School District.

          (b) Upon the request of the District the Department
     shall use its best efforts to obtain from the Department of
     Finance an adjustment of the anticipated ADA of the District
     in advance of any actual increase in ADA in order to provide
     funds for temporary classrooms, personnel, and other costs



                                    5                    SAK10/Amador3
     Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 61 of 69




     relating to increased ADA caused by the prison and/or con-
     struction thereof.

          (c) The Department shall support as an amendment to AB
     2251 or subsequent legislation if necessary a one-time
     appropriation in the amount of ten thousand dollars ($10,000)
     to the Department of Finance to be allocated to the District
     in order to provide funds for temporary housing and other
     expenses resulting from increases in ADA from the location
     and/or construction of the prison in the District if delays
     in the normal funding processes cause a shortfall in the
     District's finances. The District shall timely seek funding
     from all regular funding sources.


F.   Transportation

     Impact: Prison related traffic entering and leaving the
     prison at starting and quitting times may result in a hazard-
     ous condition on Route 104 at the entrance to the prison.

     Mitigation Measure.: The CDC will comply with the require-
     ments of the Department of Transportation which the latter
     will specify as condition of approval of an encroachment
     permit. The CDC must be granted an encroachment permit
     before it can develop access from the highway.

     Impact: . There would be an increase in the traffic which
     would pass through the Preston-Main Street intersection in
     the City of Ione.

     Mitigation Measures: The additional traffic should not
     create significantly adverse problems. The Department of
     Transportation, however, will monitor this intersection for
     congestion caused by prison traffic and recommend appropriate
     remedial measures when necessary. 'Such remedial measures
     would be accomplished at State expense.

G.   Courts

     Impact: It is anticipated that inmates of the new prison
     will result in an additional 13 prosecution cases on the
     Superior * Court caseload annually. These cases amount to
     0.06 of a judge-year standard. The new free residents of
     Amador County that would be attributable to the prison would
     add another 0.02 of a judge-year standard. The increase in
     the caseload of the Amador County judicial system will not
     warrant capital improvements. Thus, it will not result in
     significant impacts on the physical environment.

     Mitigation Measures: Measures to mitigate impacts on the
     physical environment are not necessary. As stated above, the
     prison will affect the caseload of the judicial system of



                                    6                     SAK10/Amador3
      Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 62 of 69




     Amador County. This is regarded as an economic effect and
     will not have an effect on the physical environment. However,
     the CDC will aid the County in the mitigation of these
     economic impacts. At such time that the Amador County Court
     workload meets the requirements of the Judicial Council for
     an additional judgeship, the Department will propose legis-
     lation that authorizes the additional judgeship and appropri-
     ates funds for the judge's salary, support staff, overhead
     costs, and the construction of a courtroom. In addition, the
     Department shall plan for a potential County jail site on
     State property outside of the prison's security fence. Said
     jail site shall be sized for a County jail of one hundred
     (100) cells using the Department's design for a one hundred
     (100) cell block. The Department and the County shall later
     negotiate in good faith reasonable terms and conditions on
     which the County may lease or otherwise obtain the right to
     said site for said purpose.

H.   Water Supply

     Impact: The prison, along with additional housing in the
     City of Ione, could require up to 1,135,650 gallons of water.

     Mitigation Measures: The Ione water treatment plant will be
     expanded, pipelines will be run to supply the necessary raw
     water and to distribute treated water, and a storage tank
     will be constructed as described in the project description
     portion of this document.

     Impact: Construction related impacts may occur, such as
     dust, noise, increased construction traffic, and interference
     with the normal flow of traffic.

     Mitigation Measures: The construction site will be watered
     to keep dust down. Construction equipment will operate
     primarily during normal working hours to prevent adverse
     impacts due to noise. Construction traffic will occur
     primarily during normal construction hours and will essen-
     tially operate only in the construction area. Construction
     may occur on an overtime basis at times other than normal
     working hours to avoid delays in the start-up of prison
     operation. This would be for short periods.

     The installation of pipelines along roadways will be completed
     as expeditiously as possible and with the utmost regard for
     the safety and convenience of the public.

I.   Wastewater

     Impact:   Potential pollution of groundwater.

     Mitigation Measures: The storage pond will be constructed to
     prevent pollution of groundwater. Treated wastewater will be



                                    7                     SAK10/Amador3
 Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 63 of 69




sprayed on grassland or crops at a rate that will depend on
the ability of the plants to absorb the moisture and the
evaporation rate. Whatever small amount of moisture that is
not absorbed by plants or does not evaporate will be filtered
and rendered non-toxic by the soil through which it flows
prior to reaching the water table. Disposal of treated
wastewater will be in accordance with State regulations as
found in Title 22, Division 4 of the California Administra-
tive Code.

Impact: Construction related impacts may occur, such as
dust, noise, and increased construction traffic.

Mitigation Measures: The construction site will be watered
to keep dust down. Construction equipment will operate
primarily during normal working hours to prevent adverse
impacts due to noise. Construction traffic will be limited
to normal construction hours and will essentially operate
only in the construction area.

Impact: Odor-causing conditions may occasionally occur.
Mitigation Measures: Odors would occur rarely and would be
of short duration. The plant would be constructed far enough
away as to have little effect on the two residences on
Collings Road. Additionally, aeration of the ponds will be
used to reduce odors. Prevailing winds blow away from town
and nearby residents.

Impact: There will be changes in land use. The 5 acres
required for the wastewater treatment plant, the approximately
300 acres to be used for spray irrigation, and the 47 acres
needed for storage ponds are now used for grazing livestock
and harvesting firewood. The grazing could continue and
would be enhance by increased grass growth. The wood cutting
may continue during periods when, and in areas where, spray-
ing of treated wastewater is not occurring. Since the farms
that would be irrigated now raise livestock feed, the use of
treated effluent from the prison for agricultural irrigation
is not expected to change local land use patterns.

Mitigation Measures: The loss of approximately 52 acres of
grazing land is not significantly adverse and will be offset
by the enhanced production of grass in the areas to be
sprayed. The trees suitable for firewood on the pond and
treatment plant sites will be harvested.

Impact: Wildlife habitat will be diminished by pond and
treatment plant construction. No rare or endangered species
will be affected.

Mitigation Measures: The loss of approximately52 acres of
common habitat is not considered significantly adverse and
will be partially if not entirely offset by the ability of



                               8                     SAR10/Amador3
     Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 64 of 69




     the 300 acres of sprayed area to support a slightly higher
     animal population. No mitigation measures are proposed.

     Impact: Spray or irrigating with treated effluent could
     potentially affect the health of the public.

     Mitigation Measures: State health regulations regarding the
     storage and disposal of treated wastewater will be adhered
     to. The storage ponds will be fenced to prevent public
     contact with the stored wastewater. The ponds will be
     situated at least 500 feet from drinking water wells. The
     site of sprayed wastewater will be fenced to prevent unautho-
     rized entry and a sufficient buffer zone will be maintained.
     Spraying will not be allowed to occur within 500 feet of a
     drinking well. The irrigation of farm crops will not be
     permitted within 500 feet of any drinking well.

     In conformance with California State Department of Health
     Services requirements, any wastewater discharged to Sutter
     Creek would be treated and disinfected to a level safe for
     body contact. Discharge would be allowed to occur only when
     there is sufficient flow in the creek, as prescribed by State
     requirements.

     Impact: The acres of storage ponds could have an adverse
     visual impact.

     Mitigation Measures: The storage ponds will be earth bermed
     impoundments. These berms will be three feet or more in
     height above the natural ground elevation. These berms will
     be planted in such a manner that they will blend well with
     the surrounding natural open space setting. They will be
     located out of site from public access roads.

J.   Visual Quality

     Impact: The prison complex would be visible to motorists
     traveling in either direction on Route 104.

     Mitigation Measures: To mitigate potential visual impacts
     from Route 104, the prison security perimeter would be set
     back at least 300 feet from Route 104. The 40 foot elevation
     (from highway grade) of the construction site will minimize
     the impacts on visual quality. The entire prison complex
     would be designed such that the buildings would be as far as
     possible from the highway, keeping the visual effects from
     Route 104 at a minimum. The prison would also be landscaped
     with trees.

     In particular, wherever not prevented by the terrain or by
     security considerations, trees would be planted along the
     highway, outside the 300 foot clear zone.




                                    9                     SAK10/Amador3
     Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 65 of 69




K.    Archaeological and Historical Resources

      Impact: Pipeline construction has the potential to disturb
      and have a significant impact on an archaeological site, a
      mound with prehistoric housepits.

      Mitigation Measures: The CDC will try to align the water
      pipeline so that it will not disturb the mound with housepits.
      Before construction begins, the mound will be marked off or
      temporarily fenced. A professional archaeologist may monitor
      pipeline construction near the mound since cultural resources
      not evident from the surface evaluation could be unearthed.
      If it is impossible to avoid disturbing the mounds during
      construction, the Department would have a qualified archae-
      ologist excavate the mound to ensure its preservation.

      Impact: Prehistoric artifacts or remains could be uncovered
      during excavation.

      Mitigation Measures: A qualified archaeologist will be
      consulted for an evaluation prior to removal of the find or
      before further disturbance is allowed to occur. If human
      bones are encountered, excavation would stop and the county
      coroner would be notified within 48 hours.

     6.   The Department agrees to support through AB 2251 or
other legislation if necessary authority for a legislative subven-
tion in the amount of $30,000 for the City of Ione, which subven-
tion the City shall use for the providing of additional police
protection within said City, which protection may be necessary
because of the concentration of construction workers in said City
during the construction of the prison.

     7.   The Department agrees to support annexation to the City
of Ione of all the Department's property now owned or hereafter
acquired by the State on which the prison shall be located.




                                    10                     SAK10/Amador3
               Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 66 of 69




Amendment #1                                                              C87.2042




           State of California, Department of Corrections (DepartMent);
                              County of Amador (County);        '
                Amador County Unified School District (District);
                                       and
                               City of lone (City)

Whereas, Department; County; District and City entered Into an agreement dated
September 9, 1985 for mitigatiOn measures relating to the construction of
Department's 1,700 bed prison at the Mule Creek site In Amador County; and

Whereas, page 6, paragraph (c) of the Amended Statement of Findings Incorporated
Into the original agreement, provided that the DepartMent would Support legisla-
tion to authorize payment of $10,000.00 to the District for expenses relating to
increased attendance; and

Whereas, page 10, paragraph 6 of the same Amended Statement of Findings
also provided that the Department would support legislation to authorize payment
of $30,000.00 to the City for additional police protection; and

Whereas, AB 3139 (Chapter 1393, Statutes of 1986) authorized the payment of the
above sums; and

Whereas, AB 2316 (Chapter 578, Statutes of 1987) authorized an additional
$30,000.00 to the City for police protection.

Therefore, it Is agreed by and between the parties hereto that, based upon the
foregoing facts, the original agreement Is amended as follow:

1.   The agreement Is revised to Include payment by the Department of $70,000.00
     as follows:

     (a) $30,000.00 previously paid to the City on or about December 31, 1986.

     (b) $30,000.00 to be paid to the C/ty upon written request and final execu-
         tion of this amendment.

     (c) $10,000.00 to be paid to the District upon written request and final
         execution of this amendment.

2.   All other terms and conditions of the original agreement remain In full
     force and effect.
                                    Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 67 of 69



            Pursuant to page 2, paragraph 3 of the original agreement, only those parties
            affected need execute this amendment.




           State of California                                                                       unty of Ama or*
           Department of Corrections




           Roger n. Schaufel, Superintendent,
           Mule Creek State Prison, lone




           Amador County Unified                                                                   City of lone*
           School District*




         *Attach Board of Supervisors resolution or minutes authorizing this amendment.




AMOUNT ENCUMBERED                       PROGRAM/CATEGORY (CODE AND TITLE)                     FUND TITLE
                                                                                                                          Department of General Services
870.000.00                               Support                                              General                              Use Only
UNENCUMBERED BALANCE                    (OPTIONAL USE)


8                                                                                                                         I Partby tettify Atif ab cerations lei
AW. INCREASING ENCUMBRANCE              ITEM                                   CHAPTER        STATUTE       FISCAL YEAR   essmplion se forth In Cltopicr 11
                                                                                                                          (commencing with Sedion 700C%   Title
840.000.00                              524001001 - (5351)                       135           1987        87/88          7 of NO 3 of Me Penal Code hov.• Mn
ADJ DECREASING ENCUMBRANCE              OBJECT OF EXPENOITURE (CODE AND TITLE)                                            compiled with and Mir comae -4
                                                                                                                           *SWOP heti th. 9.31)41tfieht   Geawit
S                                       404 - (24030)                                                                      Sinks&
                                                                               T.B.A. NO.            B.R. NO
I hereby certify upon nty 0101 personal knowledge that budgeted funds are
(imitable for the perk, 01111 purpose of the expenditure stated above.
SIGNATURE OF ACC           TI      FFICE7_ ,                                                DATE




    I hereby (ea
                                                                                               Cif    w/i7-
                       tat all conditions for exemption set fort!) in State Administratwe Manual Sertiou 120.9 hats'
            been      ;plied with and this document is exempt front review by the Department of Finance.
SIGNATUR         ,x......./ 41.G
             F OFFICERS            NG    BE    LF OF THE AGENCY
   Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 68 of 69




                               RESOLUTION NO. 579



          A RESOLUTION OF THE CITY COUNCIL OF THE CITY OF TONE
           AUTHORIZING THE EXECUTION OF AN AGREEMENT BETWEEN
              THE CITY OF IONE AND THE STATE OF CALIFORNIA




               BE IT RESOLVED by the City Council of the City of Ione

that it approves the agreement to release funding of $30,000.00

from the State of California to the City of Ione pursuant to

A.B. 3139 and A.B. 2316, and the Mayor of the City of Ione is
authorized and directed to execute said agreement on behalf of the
said City, and the City Clerk of the City of Ione is authorized to

attest the signature of the Mayor upon said agreement.

              THE FOREGOING RESOLUTION was duly passed and adopted by
the City Council of the City of Ione on the 21st day of March, 1988,

at a regular adjourned meeting thereof, by the following vote:

              AYES:         Singer, Siciliano, Bowles, Randall, Tillery

              NOES:         None
              ABSENT:       None

              Signed and approved as to form this 21st day of March, 1988.



                                           it


                                         hargaret   nger, Mayor



ATTEST:



             fAsa_c_EP,Y1
Toni Bracken, City Clerk
                      Case 2:21-at-00016 Document 1 Filed 01/07/21 Page 69 of 69




                                                   BEFORE THE BOARD OF SUPERVISORS OF THE
                                                   COUNTY OF AMADOR, STATE OF CALIFORNIA


                                    IN THE MATTER OF:

                                    RESOLUTION APPROVING. AMENDMENT TO THE       )
                                    AGREEMENT WITH THE STATE DEPARTMENT          ) RESOLUTION NO. 88-127
                                    OF CORRECTIONS, CITY OF IONE, AND THE        )
                                    AMADOR COUNTY UNIFIED SCHOOL DISTRICT        )
                                    REGARDING MULE CREEK PRISON

                                        • BE IT RESOLVED by the Board of Supervisors of the County
                                     of Amador, State of California, that said Board.does hereby
                                     approve the amendment to the agreement by and between the
                                     County of Amador, the State Department of Corrections,. the City
                                    'Of Ione, and the Amador County Unified School District, on the
                                     terms and conditions contained therein as it relates to -the
                                     Mule Creek Prison.

                                         BE IT FURTHER RESOLVED that the Chairman of said Board be
                                    and hereby is authorized to sign and execute said amendment on
                                    behalf of the County of Amador.

                                          The foregoing resolution was duly passed and adopted by
                                     the Board of Supervisors of the County of Amador at a regular
                                     meeting thereof, held on the 5th day of April, 1986, by-the
                                    _following vote:

                                         AYES:      Timothy R. Davenport, Gale R. Cuneo, Edward T.
                                                    Bamert, Steve Martin   d John C. Begovich

                                         NOES:      None

                                         ABSENT:    None




                                                           Chairman    Board of Supervisors
                                    ATTEST:

                                    CATHERINE J. GIANNINI, Clerk of the
                                    Board of Supervisors, Amador County,
                                    C= ifornia



             .    ,




                                                             • . ..THE FOREGOING
                                                                                  iNSTRIAENt IS
                                                                  A
                                                                    CORRECTCOPYOFTHE ORIGINAL
                                                                  ON FILE IN THIS
                                                                                  OFFICE.
                 -•                                             ATTEST:    Arri.:,   1988
                                                              - CATHERINE).
                                                                              GIANNINI, Clerlcof the
                                                                Bo. of Supervisors, Arnador
                                                                                            County,
                                                                 aii rnla.




                                    (RESOLUTION NO. 88-127)                                            (04/05/88)
     !
         •
Kr
